Exhibit 10.1

THE COVE AT OYSTER POINT

LEASE

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between HCP OYSTER POINT III LLC, a Delaware limited liability company
(“Landlord”), and GLOBAL BLOOD THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE    DESCRIPTION

1.      Date:

   March 17, 2017

2.      Premises (Article 1).

  

2.1    Building:

  

That certain five-story building containing approximately 132,797 rentable
square feet of space (“RSF”) located at:

 

171 Oyster Point Boulevard

South San Francisco, California 94080

2.2    Premises:

   Approximately 67,185 RSF on the second (2nd) floor and third (3rd) floor of
the Building, as further set forth in Exhibit A to the Lease.

3.      Lease Term (Article 2).

  

3.1    Length of Term:

   Ten (10) years.

3.2    Lease Commencement Date:

   The date that is the later of (i) the date the Premises are “Ready for
Occupancy”, as defined in the Tenant Work Letter attached hereto as Exhibit B,
and (ii) December 15, 2017.

3.3    Lease Expiration Date:

   The day prior to the tenth (10th) anniversary of the Lease Commencement Date.

 

  -1-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

4.      Base Rent (Article 3):

  

 

Lease Year

   Annualized
Base Rent      Monthly
Installment
of Base Rent      Approximate
Monthly Base
Rent per RSF  

1 (months 1 – 6)*

   $ 1,995,424.20      $ 166,285.35      $ 4.95  

1 (months 7 – 12)

   $ 3,990,789.00      $ 332,565.75      $ 4.95  

2

   $ 4,127,846.40      $ 343,987.20      $ 5.12  

3

   $ 4,272,321.02      $ 356,026.75      $ 5.30  

4

   $ 4,421,852.26      $ 368,487.69      $ 5.48  

5

   $ 4,576,617.09      $ 381,384.76      $ 5.68  

6

   $ 4,736,798.69      $ 394,733.22      $ 5.88  

7

   $ 4,902,586.64      $ 408,548.89      $ 6.08  

8

   $ 5,074,177.17      $ 422,848.10      $ 6.29  

9

   $ 5,251,773.37      $ 437,647.78      $ 6.51  

10

   $ 5,435,585.44      $ 452,965.45      $ 6.74  

 

* Note that for the first six (6) months of the Lease Term, Tenant’s Base Rent
obligation has been calculated as if the Premises contained only 33,593 rentable
square feet. Such calculation shall not affect Tenant’s right to use the entire
Premises, or Tenant’s obligations under this Lease with respect to the entire
Premises, including without limitation, Tenant’s obligation to pay Tenant’s
Share of Direct Expenses with respect to the Premises which shall be as provided
in Section 6 of this Summary, all in accordance with the terms and conditions of
this Lease.

Address for Payment of Rent:

If by check, remittances should be mailed to:

HCP Life Sciences REIT

File 51142

Los Angeles, CA 90074-1142

If by ACH, remit to:

HCP Life Sciences REIT Bank of America

ABA: 121000358

Acct: 1235928034

If by Wire, remit to:

HCP Life Sciences REIT Bank of America

ABA: 026009593

Acct: 1235928034

If by overnight mail, remit to:

Bank of America Lockbox Services

Lockbox 51142

2706 Media Center Drive

Los Angeles, CA 90065-1733

 

5.      Tenant Improvement Allowance (Exhibit B):

   $140.00 per RSF of the Premises (i.e., $9,405,900.00).

6.      Tenant’s Share (Article 4):

   50.59%.

 

  -2-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

7.      Permitted Use (Article 5):

   The Premises shall be used only for general office, research and development,
engineering, lab scale manufacturing and laboratory and vivarium uses,
including, but not limited to, administrative offices and other lawful uses
reasonably related to or incidental to such specified uses, all (i) consistent
with first class life sciences projects in South San Francisco, California
(“First Class Life Sciences Projects”), and (ii) in compliance with, and subject
to, applicable laws and the terms of this Lease.

8.      Letter of Credit (Article 21):

   $905,930.90.

9.      Parking (Article 28):

   172 unreserved parking spaces, subject to the terms of Article 28 of the
Lease.

10.    Address of Tenant (Section 29.18):

  

Before the commencement of the Lease:

 

Global Blood Therapeutics, Inc.

400 Jamie Court, Suite 101

South San Francisco, CA 94080

Attention: Chief Legal Officer

 

After the commencement of the Lease:

 

Global Blood Therapeutics, Inc.

171 Oyster Point Boulevard

South San Francisco, California 94080

Attention: Chief Legal Officer

11.    Address of Landlord (Section 29.18):

   See Section 29.18 of the Lease.

12.    Broker(s) (Section 29.24):

  

Jones Lang LaSalle

 

and

 

CBRE, Inc.

 

  -3-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

1.    PREMISES, BUILDING, PROJECT, AND COMMON AREAS.

1.1    Premises, Building, Project and Common Areas.

1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto. The outline of the “Building” and the “Project,” as those terms are
defined in Section 1.1.2 below, are further depicted on the Site Plan attached
hereto as Exhibit A. The parties hereto agree that the lease of the Premises is
upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants as a material part of the consideration for this Lease to keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed. The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the “Common Areas,” as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the “Project,”
as that term is defined in Section 1.1.2, below, and that the square footage of
the Premises shall be as set forth in Section 2.1 of the Summary of Basic Lease
Information. Except as specifically set forth in this Lease and in the Tenant
Work Letter attached hereto as Exhibit B (the “Tenant Work Letter”), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises. Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in this Lease and the Tenant
Work Letter. Landlord shall deliver the Premises to Tenant in good, vacant,
broom clean condition, in compliance with all applicable laws, with the roof
water-tight and shall cause the plumbing, electrical systems, fire sprinkler
system, lighting, and all other building systems serving the Premises in good
operating condition and repair on or before the Lease Commencement Date, or such
earlier date as Landlord and Tenant mutually agree. Landlord will be responsible
for causing the exterior of the Building, the existing Building entrances, and
all exterior Common Areas (including required striping and handicapped spaces in
the parking areas) to be in compliance with ADA and parking requirements, to the
extent required to allow the legal occupancy of the Premises or completion of
the Tenant Improvements.

1.1.2    The Building and The Project. The Premises constitutes the space set
forth in Section 2.1 of the Summary (the “Building”). The Building is part of an
office/laboratory project currently known as “The Cove at Oyster Point.” The
term “Project,” as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, (iii) the other office/laboratory buildings located at The Cove at
Oyster Point, and the land upon which such adjacent office/laboratory buildings
are located, and (iv) at Landlord’s discretion, any additional real property,
areas, land, buildings or other improvements added thereto outside of the
Project (provided that any such additions do not increase Tenant’s obligations
under this Lease).

1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project, which shall include the shipping
and receiving area in the Building and the amenities space in the Project (such
areas, together with such other portions of the Project designated by Landlord,
in its discretion, are collectively referred to herein as the “Common Areas”).
Landlord shall maintain and operate the Common Areas, including all sprinkler
and other systems serving the Common Areas, in a first class manner, and the use
thereof shall be subject to such rules, regulations and restrictions as Landlord
may reasonably make from time to time. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas, provided that in connection
therewith Landlord will use commercially reasonable efforts to minimize any
interference with Tenant’s use of and access to the Premises and parking areas.
Landlord hereby acknowledges that as of the date of this Lease Landlord has
constructed and is planning to operate an amenities center in the Project for
use by the tenants of the Project during the Lease Term, and in connection
therewith Landlord agrees to utilize commercially reasonable efforts to operate
and maintain such amenities center (which amenities center shall include a café)
throughout the Lease Term; provided, however, Tenant nevertheless

 

  -4-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

acknowledges herby that if despite such commercially reasonable efforts Landlord
is unable for any reason to maintain continuous operation of the amenities
center during the Lease Term, in no event shall such failure be deemed a default
of the Lease, nor shall such failure impact the validity of this Lease and
Landlord shall not be subject to any liability for such failure, provided that
in such event Landlord shall utilize commercially reasonable efforts to provide
replacement food services to Tenant (e.g., an on-site café in a different
location or the routine scheduling of food trucks to the Project).

1.2    Rentable Square Feet of Premises. The rentable square footage of the
Premises is hereby deemed to be as set forth in Section 2.2 of the Summary, and
shall not be subject to remeasurement or adjustment during the Lease Term.

1.3    Right of First Negotiation. Tenant shall have a right of first
negotiation with respect to approximately 165,000 square feet of rentable area
located in that certain building to be constructed by Landlord located at 181
Oyster Point Blvd. (collectively, the “Negotiation Space”). Landlord shall
deliver to Tenant notice regarding such Negotiation Space upon the earlier of
(i) Landlord’s intent to commence construction of the Negotiation Space, or
(ii) Landlord’s receipt of a bona-fide offer to lease all or any portion of the
Negotiation Space from a third party, which notice shall state the exact
location, configuration and rentable square footage of the Negotiation Space and
the date upon which it is expected to become available. Tenant shall have
fifteen (15) business days thereafter (the “Negotiation Period”) to negotiate in
good faith with Landlord and, if Tenant so elects, Landlord shall enter into
such good faith negotiations with Tenant with respect to the base rent,
allowance amounts if any, length of term, and other economic terms (the
“Fundamental Terms”) for the Negotiation Space, in each party’s sole and
absolute, but good faith, discretion. Until the expiration of the Negotiation
Period, Landlord shall not execute a written lease with a third party for the
Negotiation Space set forth in the written notice. If Tenant and Landlord cannot
agree on the Fundamental Terms within such period, then Tenant’s right to expand
the Premises to include the Negotiation Space shall terminate and Landlord shall
be free to lease the Negotiation Space to another tenant, provided that, if
Landlord has not entered into any such lease or commenced construction within
one hundred eighty (180) days after the expiration of the Negotiation Period,
then, prior to entering into any lease of such Negotiation Space or commencing
construction of the Negotiation Space, Landlord shall first again offer such
space to Tenant in accordance with the terms of this Section 1.4 (provided that
Tenant shall respond to any such “re-offer” within ten (10) business days after
delivery of such “re-offer” notice). Subject to the foregoing, to the extent
Landlord commences construction or enters into a lease with a third-party
following Landlord and Tenant’s failure to agree upon the Fundamental Terms
during the Negotiation Period, then Tenant’s right set forth in this Section 1.4
shall be deemed terminated and of no further force or effect. Neither party
shall have the right to have a court or other third party determine the
Fundamental Terms for the Negotiation Space. If Landlord and Tenant agree on the
Fundamental Terms for the Negotiation Space within such time period, then
Landlord and Tenant shall promptly execute an amendment to this Lease (or at
Landlord’s election, a new lease for such Negotiation Space (which new lease
shall be on all the terms and conditions of this Lease and include the agreed
upon Fundamental Terms)) and, on the later of the date agreed upon in the
Fundamental Terms and the date on which the Negotiation Space becomes available,
the Premises shall be expanded to include the Negotiation Space. Notwithstanding
the foregoing, if Tenant is in default (beyond applicable notice and cure
periods) on the date Landlord would be required to give notice to Tenant,
Landlord shall have no obligation to provide such notice to negotiate with
Tenant regarding the Negotiation Space. Upon the expansion of the Premises,
Tenant’s Share shall be increased to reflect the rentable square footage of the
Negotiation Space. The term of the lease with respect to the Negotiation Space
shall be coterminous with the Lease Term for the Premises.

2.    LEASE TERM; OPTION TERM.

2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the “Lease Term”) shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the “Lease Commencement Date”), and shall terminate
on the date set forth in Section 3.3 of the Summary (the “Lease Expiration
Date”) unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) days of
receipt thereof. Notwithstanding the

 

  -5-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

foregoing, if Landlord has not delivered possession of the Premises in the
condition required by Section 1.1.1, above, (1) on or before April 1, 2018,
then, as Tenant’s sole remedy for such delay, the date Tenant is otherwise
obligated to commence payment of rent shall be delayed by one day for each day
that the delivery date is delayed beyond such date, or (2) August 1, 2018, then,
Tenant shall also have the right to terminate this Lease by written notice
thereof to Landlord, whereupon any monies previously paid by Tenant to Landlord
shall be reimbursed to Tenant. The foregoing dates shall be extended to the
extent of any delays in delivery of possession caused by (i) Tenant Delay, as
provided in Section 1(j) of the Tenant Work Letter, or (ii) war, terrorism, acts
of God, natural disaster, civil unrest, governmental strike or area-wide or
industry-wide labor disputes, inability to obtain services, labor, or materials
or reasonable substitutes therefor, or delays due to utility companies that are
not the result of any action or inaction of Landlord (provided that any such
delay in this item (ii) shall not extend any such date by more than ninety
(90) days).

2.2    Option Term.

2.2.1    Option Right. Landlord hereby grants to the Tenant originally named in
this Lease (the “Original Tenant”), and its “Permitted Assignees”, as that term
is defined in Section 14.8, below, one (1) option to extend the Lease Term for a
period of ten (10) years (the “Option Term”), which option shall be irrevocably
exercised only by written notice delivered by Tenant to Landlord not more than
twelve (12) months nor less than nine (9) months prior to the expiration of the
initial Lease Term, provided that the following conditions (the “Option
Conditions”) are satisfied: (i) as of the date of delivery of such notice,
Tenant is not in default under this Lease, after the expiration of any
applicable notice and cure period; (ii) Tenant has not previously been in
default under this Lease, after the expiration of any applicable notice and cure
period, more than twice in the twelve (12) month period prior to the date of
Tenant’s attempted exercise; and (iii) the Lease then remains in full force and
effect. Landlord may, at Landlord’s option, exercised in Landlord’s sole and
absolute discretion, waive any of the Option Conditions in which case the
option, if otherwise properly exercised by Tenant, shall remain in full force
and effect. Upon the proper exercise of such option to extend, and provided that
Tenant satisfies all of the Option Conditions (except those, if any, which are
waived by Landlord), the Lease Term, as it applies to the Premises, shall be
extended for a period of ten (10) years. The rights contained in this
Section 2.2 shall be personal to Original Tenant and any Permitted Assignees,
and may be exercised by Original Tenant or such Permitted Assignees (and not by
any assignee, sublessee or other “Transferee,” as that term is defined in
Section 14.1 of this Lease, of Tenant’s interest in this Lease).

2.2.2    Option Rent. The annual Rent payable by Tenant during the Option Term
(the “Option Rent”) shall be equal to the “Fair Rental Value,” as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The “Fair Rental Value,” as used in this Lease, shall be equal to the annual
rent per rentable square foot (including additional rent and considering any
“base year” or “expense stop” applicable thereto), including all escalations, at
which tenants (pursuant to leases consummated within the twelve (12) month
period preceding the first day of the Option Term), are leasing non-sublease,
non-encumbered, non-equity space which is not significantly greater or smaller
in size than the subject space, with a comparable level of improvements
(excluding any property that Tenant would be allowed to remove from the Premises
at the termination of the Lease), for a comparable lease term, in an arm’s
length transaction, which comparable space is located in the “Comparable
Buildings,” as that term is defined in this Section 2.2.2, below (transactions
satisfying the foregoing criteria shall be known as the “Comparable
Transactions”), taking into consideration the following concessions (the
“Concessions”): (a) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space; (b) tenant improvements or
allowances provided or to be provided for such comparable space, and taking into
account the value, if any, of the existing improvements in the subject space,
such value to be based upon the age, condition, design, quality of finishes and
layout of the improvements and the extent to which the same can be utilized by a
general office/lab user other than Tenant; and (c) other reasonable monetary
concessions being granted such tenants in connection with such comparable space;
provided, however, that in calculating the Fair Rental Value, no consideration
shall be given to the fact that Landlord is or is not required to pay a real
estate brokerage commission in connection with Tenant’s exercise of its right to
extend the Lease Term, or the fact that landlords are or are not paying real
estate brokerage commissions in connection with such comparable space. The
Concessions shall be reflected in the effective rental rate (which effective
rental rate shall take into consideration the total dollar value of such
Concessions as amortized on a straight-line basis over the applicable term of
the Comparable Transaction (in which case such Concessions evidenced in the
effective rental rate shall not be granted

 

  -6-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

to Tenant)) payable by Tenant. The term “Comparable Buildings” shall mean the
Building and those other life sciences buildings which are comparable to the
Building in terms of age (based upon the date of completion of construction or
major renovation of to the building), quality of construction, level of services
and amenities, size and appearance, and are located in South San Francisco,
California and the surrounding commercial area.

2.2.3    Determination of Option Rent. In the event Tenant timely and
appropriately exercises an option to extend the Lease Term, Landlord shall
notify Tenant of Landlord’s determination of the Option Rent within thirty
(30) days thereafter. If Tenant, on or before the date which is ten (10) days
following the date upon which Tenant receives Landlord’s determination of the
Option Rent, in good faith objects to Landlord’s determination of the Option
Rent, then Landlord and Tenant shall attempt to agree upon the Option Rent using
their best good-faith efforts. If Landlord and Tenant fail to reach agreement
within ten (10) days following Tenant’s objection to the Option Rent (the
“Outside Agreement Date”), then Tenant shall have the right to withdraw its
exercise of the option by delivering written notice thereof to Landlord within
five (5) days thereafter, in which event Tenant’s right to extend the Lease
pursuant to this Section 2.2 shall be of no further force or effect. If Tenant
does not withdraw its exercise of the extension option, each party shall make a
separate determination of the Option Rent, as the case may be, within ten
(10) days after the Outside Agreement Date, and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7,
below. If Tenant fails to object to Landlord’s determination of the Option Rent
within the time period set forth herein, then Tenant shall be deemed to have
objected to Landlord’s determination of Option Rent.

2.2.3.1    Landlord and Tenant shall each appoint one arbitrator who shall be a
real estate appraiser who shall have been active over the five (5) year period
ending on the date of such appointment in the appraisal of other class A life
sciences buildings located in the South San Francisco market area. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Option Rent is the closest to the actual Option
Rent, taking into account the requirements of Section 2.2.2 of this Lease, as
determined by the arbitrators. Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date. Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions. The arbitrators so
selected by Landlord and Tenant shall be deemed “Advocate Arbitrators.”

2.2.3.2    The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties’
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord’s
counsel and Tenant’s counsel.

2.2.3.3    The three arbitrators shall, within thirty (30) days of the
appointment of the Neutral Arbitrator, reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted Option Rent, and shall notify
Landlord and Tenant thereof.

2.2.3.4    The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.

2.2.3.5    If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

2.2.3.6    If the two (2) Advocate Arbitrators fail to agree upon and appoint
the Neutral Arbitrator, then either party may petition the presiding judge of
the Superior Court of San Mateo County to appoint the Neutral Arbitrator,
subject to criteria in Section 2.2.3.1 of this Lease, or if he or she refuses to
act, either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

 

  -7-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

2.2.3.7    The cost of the arbitration shall be paid by Landlord and Tenant
equally.

2.2.3.8    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts of Option Rent due,
and the appropriate party shall make any corresponding payment to the other
party.

3.    BASE RENT. Tenant shall pay, without prior notice or demand, to Landlord
at the address set forth in Section 4 of the Summary, or, at Landlord’s option,
at such other place as Landlord may from time to time designate in writing, by a
check for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the first full month of the Lease Term shall be
paid at the time of Tenant’s execution of this Lease. If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.

4.    ADDITIONAL RENT.

4.1    General Terms.

4.1.1    Direct Expenses; Additional Rent. In addition to paying the Base Rent
specified in Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the
annual “Direct Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.2
of this Lease, respectively, allocable to the Building as described in
Section 4.3. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent”, and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.1.2    Triple Net Lease. Landlord and Tenant acknowledge that, to the extent
provided in this Lease, it is their intent and agreement that this Lease be a
“TRIPLE NET” lease and that as such, the provisions contained in this Lease are
intended to pass on to Tenant or reimburse Landlord for the costs and expenses
reasonably associated with this Lease, the Building and the Project, and
Tenant’s operation therefrom to the extent provided in this Lease. To the extent
such costs and expenses payable by Tenant cannot be charged directly to, and
paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1    Intentionally Deleted.

4.2.2    “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.3    “Expense Year” shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

  -8-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

4.2.4    “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, repairing and maintaining the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which are reasonably likely to increase
Operating Expenses during the Lease Term, and the costs incurred in connection
with a governmentally mandated transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and Premises as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) management and/or incentive fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements; (viii) subject to item (f), below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any easement pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in Common Areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended to effect economies in the
operation or maintenance of the Project, or any portion thereof, or to reduce
current or future Operating Expenses or to enhance the safety or security of the
Project or its occupants, (B) which are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) which are required under any
governmental law or regulation; provided, however, that any capital expenditure
shall be amortized (including reasonable interest on the amortized cost) over
the reasonable useful life of such capital item; and (xiv) costs, fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5, below, and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building,
including, without limitation, any covenants, conditions and restrictions
affecting the property, and reciprocal easement agreements affecting the
property, any parking licenses, and any agreements with transit agencies
affecting the Property (collectively, “Underlying Documents”). Notwithstanding
the foregoing, for purposes of this Lease, Operating Expenses shall not,
however, include:

(a)    costs, including legal fees, space planners’ fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

(b)    except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest;

(c)    costs for which the Landlord is reimbursed by any tenant or occupant of
the Project or by insurance by its carrier or any tenant’s carrier or by anyone
else, electric power costs for which any tenant directly contracts with the
local public service company and costs of utilities and services provided to
other tenants that are not provided to Tenant;

 

  -9-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(d)    any bad debt loss, rent loss, or reserves for bad debts or rent loss or
other reserves to the extent not used in the same year;

(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;

(f)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project manager;

(g)    amount paid as ground rental for the Project by the Landlord;

(h)    except for a property management fee not to exceed three percent (3%) of
gross revenues, overhead and profit increment paid to the Landlord, and any
amounts paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord (other than as direct
reimbursement for costs which, if incurred directly by Landlord, would properly
be included in Operating Expenses);

(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(k)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

(l)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(m)    rent for the amenities center or for any office space occupied by Project
management personnel;

(n)    costs arising from the gross negligence or willful misconduct of Landlord
or its agents, employees or contractors in connection with this Lease;

(o)    costs incurred to comply with laws relating to the removal or remediation
of hazardous material (as defined under applicable law), and any costs of fines
or penalties relating to the presence of hazardous material, in each case to the
extent not brought into the Building or Premises by Tenant or any Tenant
Parties;

 

  -10-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(p)    costs to correct any construction defect in the Project or to remedy any
violation of a covenant, condition, restriction, underwriter’s requirement or
law that exists as of the Lease Commencement Date;

(q)    capital costs occasioned by casualties or condemnation.

(r)    legal fees, accountants’ fees (other than normal bookkeeping expenses)
and other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement of the terms of any
leases with tenants or the defense of Landlord’s title to or interest in the
Project or any part thereof;

(s)    costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease; and

(t)    self-insurance retentions

4.2.5    Taxes.

4.2.5.1    “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.5.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

4.2.5.3    Any costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant’s Share of any such increased Tax
Expenses. Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, transfer taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, (iii) any items paid by Tenant under
Section 4.5 of this Lease, (iv) assessments in excess of the amount which would
be payable if such assessment expense were paid in installments over the longest
permitted term; (v) taxes imposed on land and improvements other than the
Project; and (vi) tax increases resulting from the improvement of any of the
Project for the sole use of other occupants.

 

  -11-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

4.2.6    “Tenant’s Share” shall mean the percentage set forth in Section 6 of
the Summary.

4.3    Allocation of Direct Expenses.

4.3.1    Method of Allocation. The parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the Building and the other buildings in the Project. Accordingly, as set forth
in Section 4.2 above, Direct Expenses (which consist of Operating Expenses and
Tax Expenses) are determined annually for the Project as a whole, and a portion
of the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to other
buildings in the Project). Such portion of Direct Expenses allocated to the
Building shall include all Direct Expenses attributable solely to the Building
and a pro rata portion of the Direct Expenses attributable to the Project as a
whole, and shall not include Direct Expenses attributable solely to other
buildings in the Project.

4.4    Calculation and Payment of Additional Rent. Commencing on the Lease
Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, Tenant’s Share of Direct Expenses
for each Expense Year during the Lease Term.

4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant within five (5) months following the end of each Expense
Year, a statement (the “Statement”) which shall state the Direct Expenses
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount of Tenant’s Share of Direct Expenses. Upon receipt of the Statement
for each Expense Year commencing or ending during the Lease Term, Tenant shall
pay, with its next installment of Base Rent due that is at least thirty
(30) days thereafter, the full amount of Tenant’s Share of Direct Expenses for
such Expense Year, less the amounts, if any, paid during such Expense Year as
“Estimated Direct Expenses,” as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant’s
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant’s overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant’s Share of Direct Expenses, Landlord shall, within thirty
(30) days, deliver a check payable to Tenant in the amount of the overpayment.
The provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term. Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than two (2) calendar years after the earlier of the expiration of the
applicable Expense Year or the Lease Expiration Date, provided that in any event
Tenant shall be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date which are attributable to any Expense Year (provided
that Landlord delivers Tenant a bill for such amounts within two (2) years
following Landlord’s receipt of the bill therefor).

4.4.2    Statement of Estimated Direct Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant’s Share of Direct Expenses (the “Estimated Direct
Expenses”). The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary. Thereafter, Tenant shall pay,
with its next installment of Base Rent due that is at least thirty (30) days
thereafter, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new

 

  -12-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant’s equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

4.6    Landlord’s Books and Records. Within one hundred twenty (120) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant’s finance department, or an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis) (“Tenant’s Accountant”), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord’s
records with respect to the Statement at Landlord’s offices, provided that there
is no existing Event of Default and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may be.
In connection with such inspection, Tenant and Tenant’s agents must agree in
advance to follow Landlord’s reasonable rules and procedures regarding
inspections of Landlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Tenant’s failure to dispute
the amount of Additional Rent set forth in any Statement within one hundred
twenty (120) days of Tenant’s receipt of such Statement shall be deemed to be
Tenant’s approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant’s expense, by an independent
certified public accountant (the “Accountant”) selected by Landlord and subject
to Tenant’s reasonable approval; provided that if such Accountant determines
that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord, and Landlord shall reimburse Tenant’s the cost of the Tenant’s
Accountant (provided that such cost shall be a reasonable market cost for such
services). Tenant hereby acknowledges that Tenant’s sole right to inspect
Landlord’s books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

5.    USE OF PREMISES.

5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2    Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not use or permit any person or persons to use, the Premises or any part thereof
for any use or purpose in violation of the laws of the United States of America,
the State of California, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect. Landlord shall have the right to impose reasonable, nondiscriminatory
and customary rules and regulations regarding the use of the Project that do not
unreasonably interfere with Tenant’s use of the Premises, as reasonably deemed
necessary by Landlord with respect to the orderly operation of the Project, and
Tenant shall comply with such reasonable rules and regulations. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the

 

  -13-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall comply with, and Tenant’s rights and obligations under
the Lease and Tenant’s use of the Premises shall be subject and subordinate to,
all recorded easements, covenants, conditions, and restrictions now or hereafter
affecting the Project, so long as the same do not unreasonably interfere with
Tenant’s use of the Premises or parking rights or materially increase Tenant’s
obligations or decrease Tenant’s rights under this Lease.    

5.3    Hazardous Materials.

5.3.1    Tenant’s Obligations.

5.3.1.1    Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit E. Tenant agrees that except for
those chemicals or materials, and their respective quantities, specifically
listed on the Environmental Questionnaire (as the same may be updated from time
to time as provided below), neither Tenant nor Tenant’s employees, contractors
and subcontractors of any tier, entities with a contractual relationship with
Tenant (other than Landlord), or any entity acting as an agent or sub-agent of
Tenant (collectively, “Tenant’s Agents”) will produce, use, store or generate
any “Hazardous Materials,” as that term is defined below, on, under or about the
Premises, nor cause any Hazardous Material to be brought upon, placed, stored,
manufactured, generated, blended, handled, recycled, used or “Released,” as that
term is defined below, on, in, under or about the Premises. If any information
provided to Landlord by Tenant on the Environmental Questionnaire, or otherwise
relating to information concerning Hazardous Materials is intentionally false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease. Upon Landlord’s request, or in the event of
any material change in Tenant’s use of Hazardous Materials in the Premises,
Tenant shall deliver to Landlord an updated Environmental Questionnaire at least
once a year. Tenant shall notify Landlord prior to using any Hazardous Materials
in the Premises not described on the initial Environmental Questionnaire, and,
to the extent such use would, in Landlord’s reasonable judgment, cause a
material increase in the risk of liability compared to the uses previously
allowed in the Premises, such additional use shall be subject to Landlord’s
prior consent, which may be withheld in Landlord’s reasonable discretion. Tenant
shall not install or permit Tenant’s Agents to install any underground storage
tank on the Premises. For purposes of this Lease, “Hazardous Materials” means
all flammable explosives, petroleum and petroleum products, waste oil, radon,
radioactive materials, toxic pollutants, asbestos, polychlorinated biphenyls
(“PCBs”), medical waste, chemicals known to cause cancer or reproductive
toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, including without limitation any chemical, element, compound,
mixture, solution, substance, object, waste or any combination thereof, which is
or may be hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” under any Environmental Laws. For purposes of this Lease,
“Release” or “Released” or “Releases” shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Materials into the environment. Landlord acknowledges that Tenant will be
installing and using fume hoods in the Premises and that emissions of Hazardous
Materials into the air in compliance with all Environmental Laws shall not be
considered Releases.

5.3.1.2    Notices to Landlord. Tenant shall notify Landlord in writing as soon
as possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or injury. Collectively,
the matters set forth in clauses (i), (ii) and (iii) above are hereinafter
referred to as “Hazardous Materials Claims”. Tenant shall promptly forward to
Landlord copies of all orders,

 

  -14-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

notices, permits, applications and other communications and reports in
connection with any Hazardous Materials Claims. Additionally, Tenant shall
promptly advise Landlord in writing of Tenant’s discovery of any occurrence or
condition on, in, under or about the Premises that could subject Tenant or
Landlord to any liability, or restrictions on ownership, occupancy,
transferability or use of the Premises under any “Environmental Laws,” as that
term is defined below. Tenant shall not enter into any legal proceeding or other
action, settlement, consent decree or other compromise with respect to any
Hazardous Materials Claims without first notifying Landlord of Tenant’s
intention to do so and affording Landlord the opportunity to join and
participate, as a party if Landlord so elects, in such proceedings and in no
event shall Tenant enter into any agreements which are binding on Landlord or
the Premises without Landlord’s prior written consent. Landlord shall have the
right to appear at and participate in, any and all legal or other administrative
proceedings concerning any Hazardous Materials Claim. For purposes of this
Lease, “Environmental Laws” means all applicable present and future laws
relating to the protection of human health, safety, wildlife or the environment,
including, without limitation, (i) all requirements pertaining to reporting,
licensing, permitting, investigation and/or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials, whether
solid, liquid, or gaseous in nature, into the air, surface water, groundwater,
or land, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of Hazardous Materials; and
(ii) all requirements pertaining to the health and safety of employees or the
public. Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 USC § 9601,
et seq., the Hazardous Materials Transportation Authorization Act of 1994,
49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, and Hazardous and Solid Waste Amendments
of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the Clean Air
Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act of 1976,
15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC §§ 300f
through 300j, the Occupational Safety and Health Act of 1970, as amended, 29 USC
§ 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et seq., the
Emergency Planning and Community Right-To-Know Act of 1986, 42 USC § 11001 et
seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC § 136 et seq.,
California Carpenter-Presley-Tanner Hazardous Substance Account Act, California
Health & Safety Code §§ 25300 et seq., Hazardous Materials Release Response
Plans and Inventory Act, California Health & Safety Code, §§ 25500 et seq.,
Underground Storage of Hazardous Substances provisions, California Health &
Safety Code, §§ 25280 et seq., California Hazardous Waste Control Law,
California Health & Safety Code, §§ 25100 et seq., and any other state or local
law counterparts, as amended, as such applicable laws, are in effect as of the
Lease Commencement Date, or thereafter adopted, published, or promulgated.

5.3.1.3    Releases of Hazardous Materials. If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease by Tenant or Tenant’s Agents, in addition to notifying Landlord
as specified above, Tenant, at its own sole cost and expense, shall
(i) immediately comply with any and all reporting requirements imposed pursuant
to any and all Environmental Laws, (ii) provide a written certification to
Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective and
remedial action in accordance with any and all applicable Environmental Laws,
utilizing an environmental consultant approved by Landlord, all in accordance
with the provisions and requirements of this Section 5.3, including, without
limitation, Section 5.3.4, and (iv) take any such additional investigative,
remedial and corrective actions as Landlord shall in its reasonable discretion
deem necessary such that the Premises are remediated to the condition existing
prior to such Release.

5.3.1.4    Indemnification.

5.3.1.4.1    In General. Without limiting in any way Tenant’s obligations under
any other provision of this Lease, Tenant shall be solely responsible for and
shall protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, that arise during or after the Lease Term in whole
or in part, foreseeable or unforeseeable, directly or indirectly arising out of
or attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant’s Agents.

 

  -15-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

5.3.1.4.2    Limitations. Notwithstanding anything in Section 5.3.1.4, above, to
the contrary, Tenant’s indemnity of Landlord as set forth in Section 5.3.1.4,
above, shall not be applicable to claims based upon Hazardous Materials not
Released by Tenant or Tenant’s Agents.

5.3.1.4.3    Landlord Indemnity. Under no circumstance shall Tenant be liable
for, and Landlord shall indemnify, defend, protect and hold harmless Tenant and
Tenant’s Agents from and against, all losses, costs, claims, liabilities and
damages (including attorneys’ and consultants’ fees) arising out of any
Hazardous Materials that exist in, on or about the Project as of the date
hereof, or Hazardous Material Released by Landlord or any Landlord Parties.
Landlord will provide Tenant with any Hazardous Material reports relating to the
Building that Landlord has in its immediate possession. The provision of such
reports shall be for informational purposes only, and Landlord does not make any
representation or warranty as to the correctness or completeness of any such
reports.

5.3.1.5    Compliance with Environmental Laws. Without limiting the generality
of Tenant’s obligation to comply with applicable laws as otherwise provided in
this Lease, Tenant shall, at its sole cost and expense, comply with all
Environmental Laws related to the use of Hazardous Materials by Tenant and
Tenant’s Agents. Tenant shall obtain and maintain any and all necessary permits,
licenses, certifications and approvals appropriate or required for the use,
handling, storage, and disposal of any Hazardous Materials used, stored,
generated, transported, handled, blended, or recycled by Tenant on the Premises.
Landlord shall have a continuing right, without obligation, to require Tenant to
obtain, and to review and inspect any and all such permits, licenses,
certifications and approvals, together with copies of any and all Hazardous
Materials management plans and programs, any and all Hazardous Materials risk
management and pollution prevention programs, and any and all Hazardous
Materials emergency response and employee training programs respecting Tenant’s
use of Hazardous Materials. Upon request of Landlord, Tenant shall deliver to
Landlord a narrative description explaining the nature and scope of Tenant’s
activities involving Hazardous Materials and showing to Landlord’s satisfaction
compliance with all Environmental Laws and the terms of this Lease.

5.3.2    Assurance of Performance.

5.3.2.1    Environmental Assessments In General. Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and which are reasonably acceptable to Tenant) to perform
environmental assessments of a scope reasonably determined by Landlord (an
“Environmental Assessment”) to ensure Tenant’s compliance with the requirements
of this Lease with respect to Hazardous Materials.

5.3.2.2    Costs of Environmental Assessments. All costs and expenses incurred
by Landlord in connection with any such Environmental Assessment initially shall
be paid by Landlord; provided that if any such Environmental Assessment shows
that Tenant has failed to comply with the provisions of this Section 5.3, then
all of the costs and expenses of such Environmental Assessment shall be
reimbursed by Tenant as Additional Rent within thirty (30) days after receipt of
written demand therefor.

5.3.3    Tenant’s Obligations upon Surrender. At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials brought onto
the Premises by Tenant or Tenant’s Agents to be removed from the Premises and
disposed of in accordance with all Environmental Laws and as necessary to allow
the Premises to be used for the purposes allowed as of the date of this Lease;
and (iii) cause to be removed all containers installed or used by Tenant or
Tenant’s Agents to store any Hazardous Materials on the Premises, and cause to
be repaired any damage to the Premises caused by such removal.

 

  -16-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

5.3.4    Clean-up.

5.3.4.1    Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this Lease. Upon
Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws. If, within thirty (30) days after receiving a copy of
such Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such thirty-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and without waiving any other rights under this
Lease, to carry out any Clean-up recommended by the Environmental Report or
required by any governmental authority having jurisdiction over the Premises,
and recover all of the costs and expenses thereof from Tenant as Additional
Rent, payable within ten (10) days after receipt of written demand therefor.

5.3.4.2    No Rent Abatement. Tenant shall continue to pay all Rent due or
accruing under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

5.3.4.3    Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease. Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises (“Closure Letter”). Upon the
expiration or earlier termination of this Lease, Tenant shall also be obligated
to close all permits obtained in connection with Hazardous Materials used by
Tenant or Tenant’s Agents in accordance with applicable laws.

5.3.4.4    Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three
(3) business days after Landlord’s delivery of notice of such failure and that
it elects to treat such failure as a holdover, Tenant shall be liable to
Landlord as a holdover tenant (as more particularly provided in Article 16)
until Tenant has fully complied with its obligations under this Section 5.3.

5.3.5    Confidentiality. Unless compelled to do so by applicable law, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers, employees, shareholders and potential
and actual investors, lenders, business and merger partners, subtenants and
assignees that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord. In the event Tenant
reasonably believes that disclosure is compelled by applicable law, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order. Tenant
may additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 5.3.

5.3.6    Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

 

  -17-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

5.3.7    Signs, Response Plans, Etc. Tenant shall be responsible for posting on
the Premises any signs required under applicable Environmental Laws with respect
to the use of Hazardous Materials by Tenant or Tenant’s Agents. Tenant shall
also complete and file any business response plans or inventories required by
any applicable laws. Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

5.3.8    Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

6.    SERVICES AND UTILITIES.

6.1    In General. Landlord will be responsible, at Tenant’s sole cost and
expense (subject to the terms of Section 4.2.4, above), for the furnishing of
heating, ventilation and air-conditioning, electricity, water, and interior
Building security services to the Premises. Landlord shall not provide
janitorial or telephone services for the Premises. Tenant shall be solely
responsible for performing all janitorial services and other cleaning of the
Premises, all in compliance with applicable laws. The janitorial and cleaning of
the Premises shall be adequate to maintain the Premises in a manner consistent
with First Class Life Sciences Projects.

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems. Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air-conditioning, electricity, water, telephone,
janitorial and interior Building security services, except as set forth in this
Section 6.1, above.

6.2    Tenant Payment of Utilities Costs. After the Lease Commencement Date, to
the extent that any utilities (including without limitation, electricity, gas,
sewer and water) to the Building are separately metered or sub-metered to the
Premises, such utilities shall either be contracted for and paid directly by
Tenant to the applicable utility provider, or reimbursed by Tenant to Landlord
within thirty (30) days after billing. After the Lease Commencement Date, to the
extent that any utilities (including without limitation, electricity, gas, sewer
and water) to the Building are not separately metered to the Premises, then
Tenant shall pay to Landlord, within thirty (30) days after billing, an
equitable portion of the Building utility costs, based on Tenant’s proportionate
use thereof. In connection with the foregoing, Landlord shall install separate
meters on the Building Systems as a part of Landlord’s construction of the Base
Building, and Tenant shall install separate meters on the systems installed in
the Premises as part of the Tenant Improvements pursuant to the Work Letter.

6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service or utility (including, without limitation, telephone and
telecommunication services, UPS services, or other laboratory services or
utilities), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by breakage,
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, or other fuel at the
Building or Project after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Notwithstanding the foregoing, Landlord may be liable for damages to the extent
caused by the negligence or willful misconduct of Landlord or the Landlord
Parties, provided that Landlord shall not be liable under any circumstances for
injury to, or interference with, Tenant’s business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.

 

  -18-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

6.4    Energy Performance Disclosure Information. Tenant hereby acknowledges
that Landlord may be required to disclose certain information concerning the
energy performance of the Building pursuant to California Public Resources Code
Section 25402.10 and the regulations adopted pursuant thereto (collectively the
“Energy Disclosure Requirements”). Tenant hereby acknowledges prior receipt of
the Data Verification Checklist, as defined in the Energy Disclosure
Requirements (the “Energy Disclosure Information”), and agrees that Landlord has
timely complied in full with Landlord’s obligations under the Energy Disclosure
Requirements. Tenant acknowledges and agrees that (i) Landlord makes no
representation or warranty regarding the energy performance of the Building or
the accuracy or completeness of the Energy Disclosure Information, (ii) the
Energy Disclosure Information is for the current occupancy and use of the
Building and that the energy performance of the Building may vary depending on
future occupancy and/or use of the Building, and (iii) Landlord shall have no
liability to Tenant for any errors or omissions in the Energy Disclosure
Information. If and to the extent not prohibited by applicable laws, Tenant
hereby waives any right Tenant may have to receive the Energy Disclosure
Information, including, without limitation, any right Tenant may have to
terminate this Lease as a result of Landlord’s failure to disclose such
information. Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and/or liabilities relating to, arising out of and/or
resulting from the Energy Disclosure Requirements, including, without
limitation, any liabilities arising as a result of Landlord’s failure to
disclose the Energy Disclosure Information to Tenant prior to the execution of
this Lease. Tenant’s acknowledgment of the AS-IS condition of the Premises
pursuant to the terms of this Lease shall be deemed to include the energy
performance of the Building. Tenant further acknowledges that pursuant to the
Energy Disclosure Requirements, Landlord may be required in the future to
disclose information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the “Tenant Energy Use Disclosure”). Tenant hereby (A) consents to
all such Tenant Energy Use Disclosures, and (B) acknowledges that Landlord shall
not be required to notify Tenant of any Tenant Energy Use Disclosure. Further,
Tenant hereby releases Landlord from any and all losses, costs, damages,
expenses and liabilities relating to, arising out of and/or resulting from any
Tenant Energy Use Disclosure. The terms of this Section 6.3 shall survive the
expiration or earlier termination of this Lease.

6.5    Generator. Commencing on the Lease Commencement Date, Tenant shall have
the right to connect to the Building back-up generator, which Landlord shall
install as part of Landlord’s Work (the “Generator”), for Tenant’s Share of the
Generator’s capacity to provide back-up generator services to the Premises.
During the Lease Term, Landlord shall maintain the Generator in good condition
and repair, and Tenant shall be responsible for a share of the costs of such
maintenance and repair based on the proportion of the Generator capacity
allocated to the Premises. Notwithstanding the foregoing, Landlord shall not be
liable for any damages whatsoever resulting from any failure in operation of the
Generator, or the failure of the Generator to provide suitable or adequate
back-up power to the Premises, including but not limited to, loss of profits,
loss of rents or other revenues, loss of business opportunity, loss of goodwill
or loss of use, in each case, however occurring, or loss to inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the Premises and any and all income derived
or derivable therefrom.

6.6    Chemical Storage Room. Tenant shall have the right to utilize storage
space in the chemical storage room to be constructed by Landlord in the Building
pursuant to Schedule 1 to Exhibit B (the “Chemical Storage Room”), for up to
Tenant’s Share of the Chemical Storage Room’s storage capacity, provided that
Tenant shall be responsible for providing any equipment or modifications (e.g.,
(self-contained bunkers, dedicated exhaust, additional fire rating, etc.) to
support Tenant’s specific usage. During the Lease Term, Landlord shall maintain
the Chemical Storage Room in good condition and repair, and Tenant shall be
responsible for a share of the costs of such maintenance and repair based on the
proportion of the capacity of the Chemical Storage Room allocated to Tenant’s
use (subject to the provisions of Section 4.2.4 above). Notwithstanding the
foregoing, Landlord shall not be liable for any damages whatsoever resulting
from any failure in operation of the Chemical Storage Room, or the failure of
the Chemical Storage Room to provide suitable or adequate storage of Tenant’s
chemicals, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring, or loss to inventory, scientific research, scientific
experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Chemical Storage Room or the Premises and any and all income derived
or derivable therefrom.

 

  -19-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

7.    REPAIRS.

7.1    Tenant Repair Obligations. Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises in a
good standard of maintenance, repair and replacement as required, and in good
and sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for the Landlord Repair Obligations, whether or not
such maintenance, repair, replacement or improvement is required in order to
comply with applicable Laws (“Tenant’s Repair Obligations”), including without
limitation, all electrical facilities and equipment, including lighting
fixtures, lamps, fans and any exhaust equipment and systems, electrical motors
and all other appliances and equipment of every kind and nature located in the
Premises; all communications systems serving the Premises; all of Tenant’s
security systems in or about or serving the Premises; Tenant’s signage; interior
demising walls and partitions (including painting and wall coverings),
equipment, floors. Tenant shall additionally be responsible, at Tenant’s sole
cost and expense, to furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises.

7.2    Landlord Repair Obligations. Landlord shall be responsible, as a part of
Operating Expenses, for repairs to and routine maintenance of the Building
including without limitation: (1) exterior windows, window frames, window
casements (including the repairing, resealing, cleaning and replacing of
exterior windows); (2) exterior doors, door frames and door closers; (3) the
Building (as opposed to the Premises) and Project plumbing, sewer, drainage,
electrical, fire protection, life safety and security systems and equipment,
existing heating, ventilation and air-conditioning systems, and all other
mechanical and HVAC systems and equipment (collectively, the “Building
Systems”), (4) the exterior glass, exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, including,
without limitation, any painting, sealing, patching and waterproofing of
exterior walls, and (5) repairs to the elevator in the Building and underground
utilities, except to the extent that any such repairs are required due to the
negligence or willful misconduct of Tenant (the “Landlord Repair Obligations”);
provided, however, that if such repairs are due to the negligence or willful
misconduct of Tenant, Landlord shall nevertheless make such repairs at Tenant’s
expense, or, if covered by Landlord’s insurance, Tenant shall only be obligated
to pay any deductible in connection therewith. Costs expended by Landlord in
connection with the Landlord Repair Obligations shall be included in Operating
Expenses to the extent allowed pursuant to the terms of Article 4, above.
Landlord shall cooperate with Tenant to enforce any warranties that Landlord
holds that could reduce Tenant’s maintenance obligations under this Lease.

7.3    Tenant’s Right to Make Repairs. Notwithstanding any provision to the
contrary contained in this Lease, if Tenant provides written notice to Landlord
of an event or circumstance which requires the action of Landlord under this
Lease with respect to repair and/or maintenance required in the Premises,
including repairs to the portions of the Building located within the Premises
that are Landlord’s responsibility under Section 7.4 (the “Base Building”),
which event or circumstance with respect to the Base Building materially and
adversely affects the conduct of Tenant’s business from the Premises, and
Landlord fails to commence corrective action within a reasonable period of time,
given the circumstances, after the receipt of such notice, but in any event not
later than thirty (30) days after receipt of said notice (unless Landlord’s
obligation cannot reasonably be performed within thirty (30) days, in which
event Landlord shall be allowed additional time as is reasonably necessary to
perform the obligation so long as Landlord begins performance within the initial
thirty (30) days and diligently pursues performance to completion), or, in the
event of an Emergency (as defined below), not later than five (5) business days
after receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord’s receipt of a second written notice from Tenant specifying
that Tenant will undertake such actions if Landlord fails to timely do so
(provided that such notice shall include the following language in bold,
capitalized text: “IF LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS
LETTER WITHIN FIVE (5) BUSINESS DAYS FROM LANDLORD’S RECEIPT OF THIS LETTER,
TENANT WILL PERFORM SUCH REPAIRS AT LANDLORD’S EXPENSE”; provided, however, that
in no event shall Tenant undertake any actions that could materially or
adversely affect the Base Building. Notwithstanding the foregoing, in the event
of an Emergency, no second written notice shall be required as long as

 

  -20-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Tenant advises Landlord in the first written notice of Tenant’s intent to
perform such Emergency repairs if Landlord does not commence the same within
such five (5) business day period, utilizing the language required in second
notices. If such action was required under the terms of this Lease to be taken
by Landlord and was not commenced by Landlord within such five (5) business day
period and thereafter diligently pursued to completion, then Tenant shall be
entitled to prompt reimbursement by Landlord of the reasonable out-of-pocket
third-party costs and expenses actually incurred by Tenant in taking such
action. If Tenant undertakes such corrective actions pursuant to this
Section 7.3, then (a) the insurance and indemnity provisions set forth in this
Lease shall apply to Tenant’s performance of such corrective actions, (b) Tenant
shall proceed in accordance with all applicable laws, (c) Tenant shall retain to
perform such corrective actions only such reputable contractors and suppliers as
are duly licensed and qualified, (d) Tenant shall effect such repairs in a good
and workmanlike and commercially reasonable manner, (e) Tenant shall use new or
like new materials, and (f) Tenant shall take reasonable efforts to minimize any
material interference or impact on the other tenants and occupants of the
Building. Promptly following completion of any work taken by Tenant pursuant to
the terms of this Section 7.5, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto, and Landlord
shall reimburse Tenant the amounts expended by Tenant in connection with such
work, provided that Landlord shall have the right to object if Landlord claims
that such action did not have to be taken by Landlord pursuant to the terms of
this Lease or that the charges are excessive (in which case Landlord shall pay
the amount it contends would not have been excessive). For purposes of this
Section 7.5, an “Emergency” shall mean an event threatening immediate and
material danger to people located in the Building or immediate, material damage
to the Building, Base Building, or creating a realistic possibility of an
immediate and material interference with, or immediate and material interruption
of a material aspect of Tenant’s business operations.

8.    ADDITIONS AND ALTERATIONS.

8.1    Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which adversely affects
the structural portions or the systems or equipment of the Building or is
visible from the exterior of the Building. Notwithstanding the foregoing, Tenant
shall be permitted to make Alterations following ten (10) business days’ notice
to Landlord (as to Alterations costing more than $10,000 only), but without
Landlord’s prior consent, to the extent that such Alterations (i) do not affect
the building systems or equipment (other than minor changes such as adding or
relocating electrical outlets and thermostats), (ii) are not visible from the
exterior of the Building, and (iii) cost less than $50,000.00 for a particular
job of work. The construction of the Tenant Improvements to the Premises shall
be governed by the terms of the Tenant Work Letter and not the terms of this
Article 8.

8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that upon Landlord’s
request, Tenant shall, at Tenant’s expense, remove such Alterations upon the
expiration or any early termination of the Lease Term. Tenant shall construct
such Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the city in which the Building is located (or other applicable governmental
authority).    Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. Upon completion of any Alterations, Tenant shall
deliver to Landlord final lien waivers from all contractors, subcontractors and
materialmen who performed such work. In addition to Tenant’s obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County of San Mateo in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and Tenant shall deliver to the
Project construction manager a reproducible copy of the “as built” drawings of
the Alterations as well as all permits, approvals and other documents issued by
any governmental agency in connection with the Alterations.

 

  -21-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

8.3    Payment for Improvements. In connection with any Alterations that affect
the Building systems (other than minor changes such as adding or relocating
electrical outlets and thermostats), or which have a cost in excess of $100,000,
Tenant shall reimburse Landlord for Landlord’s reasonable, actual, out-of-pocket
costs and expenses actually incurred in connection with Landlord’s review of
such work.

8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenant’s contractor carries “Builder’s All Risk” insurance (to
the extent that the cost of such work shall exceed $50,000) in an amount
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Landlord pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition,
Tenant’s contractors and subcontractors shall be required to carry Commercial
General Liability Insurance in an amount approved by Landlord and otherwise in
accordance with the requirements of Article 10 of this Lease. In connection with
Alterations with a cost in excess of $250,000, Landlord may, in its reasonable
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

8.5    Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and all Alterations and
improvements, shall be and become the property of Landlord and remain in place
at the Premises following the expiration or earlier termination of this Lease.
Notwithstanding the foregoing, Landlord may, by written notice to Tenant given
at the time it consents to an Alteration, require Tenant, at Tenant’s expense,
to remove any Alterations within the Premises and to repair any damage to the
Premises and Building caused by such removal. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations,
Landlord may do so and may charge the cost thereof to Tenant. Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease. Notwithstanding the foregoing, except to the extent the same are
paid for by the Tenant Improvement Allowance, the items set forth in Exhibit F
attached hereto (the “Tenant’s Property”) shall at all times be and remain
Tenant’s property. Exhibit F may be updated from time to time by agreement of
the parties. Tenant may remove the Tenant’s Property from the Premises at any
time, provided that Tenant repairs all damage caused by such removal. Landlord
shall have no lien or other interest in the Tenant’s Property.

9.    COVENANT AGAINST LIENS. Tenant shall keep the Project and Premises free
from any liens or encumbrances arising out of the work performed, materials
furnished or obligations incurred by or on behalf of Tenant, and shall protect,
defend, indemnify and hold Landlord harmless from and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys’ fees and costs) arising out of same or in connection therewith.
Except as to Alterations as to which no notice is required under the second
sentence of Section 8.1, Tenant shall give Landlord notice at least ten
(10) business days prior to the commencement of any such work on the Premises
(or such additional time as may be necessary under applicable laws) to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility (to the extent applicable pursuant to then applicable laws).
Tenant shall remove any such lien or encumbrance by bond or otherwise within ten
(10) business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof.

10.    INSURANCE.

10.1    Indemnification and Waiver. Except as provided in Section 10.5 or to the
extent due to the negligence, willful misconduct or violation of this Lease by
Landlord or the Landlord Parties, Tenant hereby assumes all risk of damage to
property in, upon or about the Premises from any cause whatsoever (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises) and agrees that Landlord, its partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (collectively, “Landlord Parties”) shall not be liable for, and are
hereby released from any

 

  -22-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant. Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) incurred in connection with or arising from any cause in, on or about the
Premises (including, but not limited to, a slip and fall), any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
and release shall not apply to the negligence or willful misconduct of Landlord
or its agents, employees, contractors, licensees or invitees, or Landlord’s
violation of this Lease. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant’s occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including without limitation, its actual professional fees such as
reasonable appraisers’, accountants’ and attorneys’ fees. Notwithstanding
anything to the contrary in this Lease, Landlord shall not be released or
indemnified from, and shall indemnify, defend, protect and hold harmless Tenant
from, all losses, damages, liabilities, claims, attorneys’ fees, costs and
expenses arising from the gross negligence or willful misconduct of Landlord or
its agents, contractors, licensees or invitees, or a violation of Landlord’s
obligations or representations under this Lease. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.

10.2    Tenant’s Compliance With Landlord’s Property Insurance. Landlord shall
insure the Building, Tenant Improvements and any Alterations during the Lease
Term against loss or damage under an “all risk” property insurance policy. Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. The costs of such insurance shall be included in Operating Expenses,
subject to the terms of Section 4.2.4. Tenant shall, at Tenant’s expense, comply
with all insurance company requirements pertaining to the use of the Premises.
If Tenant’s conduct or use of the Premises causes any increase in the premium
for such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body. Notwithstanding
anything to the contrary in this Lease, Tenant shall not be required to comply
with or cause the Premises to comply with any laws, rules, regulations or
insurance requirements requiring the construction of alterations unless such
compliance is necessitated solely due to Tenant’s particular use of the
Premises.

10.3    Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts during the Lease Term (except Tenant shall carry the insurance
described in Section 10.3.1 during any period in which it enters the Premises).

10.3.1    Commercial General Liability Insurance on an occurrence form covering
the insured against claims of bodily injury and property damage (including loss
of use thereof) arising out of Tenant’s operations, and contractual liabilities
including a contractual coverage for limits of liability (which limits may be
met together with umbrella liability insurance) of not less than:

 

Bodily Injury and

  

$4,000,000 each occurrence

Property Damage Liability

  

$4,000,000 annual aggregate

Personal Injury Liability

  

$4,000,000 annual aggregate

10.3.2    Property Insurance covering all office furniture, business and trade
fixtures, office and lab equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant. Such insurance shall be written
on an “all risks” of

 

  -23-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

physical loss or damage basis, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage (excluding flood), including sprinkler leakage, bursting or
stoppage of pipes, and explosion, and providing business interruption coverage
for a period of ninety (90) days.

10.3.3    Business Income Interruption for ninety (90) days plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4    Worker’s Compensation and Employer’s Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.
The policy shall include a waiver of subrogation in favor of Landlord, its
employees, Lenders and any property manager or partners.

10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured on the liability insurance, including
Landlord’s managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A-:VII in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and authorized to do business in the State of California;
and (iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant to the extent of Tenant’s liability under its
indemnity obligations contained in this Lease. Tenant shall not cause said
insurance to be canceled unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord (unless such
cancellation is the result of non-payment of premiums, in which case not less
than ten (10) days’ notice shall be provided). Tenant shall deliver said
certificates of such insurance policies to Landlord on or before the Lease
Commencement Date and within a reasonable time period after removal or
replacement of coverage. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

10.5    Subrogation. Landlord and Tenant hereby agree to look solely to, and
seek recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder, notwithstanding the negligence of either party.
Notwithstanding anything to the contrary in this Lease, the parties each hereby
waive all rights and claims against each other for such losses, and waive all
rights of subrogation of their respective insurers. The parties agree that their
respective insurance policies do now, or shall, contain the waiver of
subrogation.

10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord or Landlord’s lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.

10.7    Construction Period: The term “Construction Period” shall mean the
period from the date of this Lease to the date that Landlord completes
construction of the Landlord’s Work (including any “Additional Base Building
Items”, as defined in Section 3(f) of the Tenant Work Letter), and Common Areas,
regardless of the occurrence of any Tenant Delay and without regard to the
effect of any provision of this Lease pursuant to which the Premises are deemed
to be Ready for Occupancy in advance of its actual occurrence. Notwithstanding
any provision of this Lease to the contrary (including Exhibit B), during the
Construction Period only, the following provisions shall be applicable:

10.7.1    with respect to any indemnity obligation of Tenant arising at any time
during the Construction Period only, (A) the term “Landlord Parties” shall mean
and shall be limited to HCP Oyster Point III

 

  -24-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LLC, a Delaware limited liability company (or any entity that that succeeds to
HCP Oyster Point III LLC’s interest as Landlord under the Lease) and shall not
include any other person or entity; provided, however, that Landlord may include
in any claim owed by Tenant to it any amount which Landlord shall pay or be
obligated to indemnify any other person or entity, and (B) any indemnity
obligation shall be limited to losses caused by, or arising as a result of any
act or failure to act of, Tenant or Tenant’s employees, agents or contractors;
and

10.7.2    during the Construction Period only, Tenant’s liability under this
Lease for Tenant’s actions or failures to act under the Lease during the
Construction Period, including, without limitation, (A) Tenant’s indemnity
obligations, plus (B) Base Rent and Additional Rent (as a consequence of Tenant
Delay), plus (C) any and all other costs payable to Landlord or otherwise
payable by Tenant under this Lease, which amount shall calculated to include
(i) the accreted value of any payments previously made by Tenant plus (ii) the
present value of the maximum amount that Tenant could be required to pay as of
that point in time (whether or not construction is completed) discounted at
Tenant’s incremental borrowing rate used to classify the Lease under ASC 840
(FAS 13), shall be limited to 89.9% of Landlord’s Project Costs determined as of
the date of Landlord’s claim for such amount owed by Tenant. As used herein,
“Landlord’s Project Costs” shall mean the amount capitalized in the Project by
Landlord in accordance with GAAP, plus other costs related to the Project
(including related site improvements and other Project costs) paid by Landlord
to third parties other than lenders or owners of Landlord (excluding land
acquisition costs and “Force Majeure Costs,” as that term is defined below, but
including land carrying costs, such as interest or ground rent incurred during
the Construction Period, and including all other costs incurred by Landlord in
connection with the development and construction of the Project);

10.7.3    “Force Majeure Costs” means the sum of (a) all costs and expenses that
are incurred because the Building is damaged by a fire or other casualty event
(including capitalized interest on such costs and expenses), less the amount of
all insurance proceeds applied to restore the Building, and (b) any loss in fair
market value of the Premises to the extent the same are not restored following a
fire or other casualty event; and

10.7.4    the provisions of Section 21.1(H) of the Lease shall not apply during
the Construction Period.

10.8    For the avoidance of doubt, Landlord and Tenant agree that:

10.8.1    no claim by Landlord for Tenant’s repudiation of this Lease at any
time shall be limited under this section; and

10.8.2    for any claim other than under Section 10.8.1 above, if during the
Construction Period Landlord makes any claim for any anticipatory breach by
Tenant of any obligation under this Lease owed to Landlord for any period after
the Construction Period and the amount payable by Tenant for such claim is
limited by the provisions of Section 10.7.2 above, the entire amount (to the
extent not theretofore paid) shall be payable promptly after the Construction
Period; and

10.8.3    following the end of the Construction Period, the terms of this
Section 10.7 shall be of no further force or effect.

11.    DAMAGE AND DESTRUCTION.

11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas. Such restoration
shall be to substantially the same condition of the Premises and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or any other modifications to the Common Areas
deemed desirable by Landlord, which are consistent with the character of the
Project, provided that access to the Premises shall not be materially impaired.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant’s business resulting in any way from such damage
or the repair thereof;

 

  -25-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant’s occupancy, and the damaged
portions of the Premises are not occupied by Tenant as a result thereof, then
during the time and to the extent the Premises are unfit for occupancy, the Rent
shall be abated in proportion to the ratio that the amount of rentable square
feet of the Premises which is unfit for occupancy for the purposes permitted
under this Lease bears to the total rentable square feet of the Premises.

11.2    Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, and one or more of
the following conditions is present: (i) in Landlord’s reasonable judgment,
repairs cannot reasonably be completed within one (1) year after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the damage is due to a risk that Landlord is
not required to insure under this Lease, and the cost of restoration exceed five
percent (5%) of the replacement cost of the Building (unless Tenant agrees to
pay any uninsured amount in excess of such five percent (5%)); or (iii) the
damage occurs during the last twelve (12) months of the Lease Term and will take
more than sixty (60) days to restore; provided, however, that if Landlord does
not elect to terminate this Lease pursuant to Landlord’s termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within eight (8) months days after the date of discovery of the
damage (or are not in fact completed within nine (9) months after the date of
discovery of the damage), Tenant may elect, no earlier than sixty (60) days
after the date of the damage and not later than ninety (90) days after the date
of such damage, or within thirty (30) days after such repairs are not timely
completed, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty
(30) days nor more than sixty (60) days after the date such notice is given by
Tenant.

11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

12.    NONWAIVER. No provision of this Lease shall be deemed waived by either
party hereto unless expressly waived in a writing signed thereby. The waiver by
either party hereto of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of same or
any other term, covenant or condition herein contained. The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord’s right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

13.    CONDEMNATION. If the whole or any part of the Premises shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use or reconstruction of any part of the Premises, or
if Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as

 

  -26-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

of the date possession is required to be surrendered to the authority. Tenant
shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, for moving expenses, for the unamortized value of any improvements
paid for by Tenant and for the Lease “bonus value”, so long as such claims are
payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.

14.    ASSIGNMENT AND SUBLETTING.

14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space. Any
Transfer made without Landlord’s prior written consent shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord’s reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys’, accountants’, architects’, engineers’ and
consultants’ fees) incurred by Landlord (not to exceed $3,500 in the aggregate
for any particular Transfer), within thirty (30) days after written request by
Landlord.

14.2    Landlord’s Consent. Landlord shall not unreasonably withhold or delay
its consent to any proposed Transfer of the Subject Space to the Transferee on
the terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;

14.2.2    The Transferee is either a governmental agency or instrumentality
thereof;

14.2.3    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

 

  -27-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

14.2.4    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.

14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, and after deduction of (i) any costs of improvements made to the
Subject Space in connection with such Transfer, (ii) brokerage commissions paid
in connection with such Transfer, and (iii) reasonable legal fees incurred in
connection with such Transfer. “Transfer Premium” shall also include, but not be
limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer. The determination of the amount of
Landlord’s applicable share of the Transfer Premium shall be made on a monthly
basis as rent or other consideration is received by Tenant under the Transfer.

14.4    Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer other than to a Permitted Transferee which would cause one (1) full
floor or more of the Premises to be Transferred for more than fifty percent
(50%) of the then remaining Lease Term (taking into account any extension of the
Lease Term which has irrevocably exercised by Tenant), Tenant shall give
Landlord notice (the “Intention to Transfer Notice”) of such contemplated
Transfer (whether or not the contemplated Transferee or the terms of such
contemplated Transfer have been determined). The Intention to Transfer Notice
shall specify the portion of and amount of rentable square feet of the Premises
which Tenant intends to Transfer in the subject Transfer (the “Contemplated
Transfer Space”), the contemplated date of commencement of the Contemplated
Transfer (the “Contemplated Effective Date”), and the contemplated length of the
term of such contemplated Transfer. Thereafter, Landlord shall have the option,
by giving written notice to Tenant within thirty (30) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space. Such
recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date. In the event
of a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner, to recapture such
Contemplated Transfer Space under this Section 14.4, then, subject to the other
terms of this Article 14, for a period of nine (9) months (the “Nine Month
Period”) commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of

 

  -28-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

this Article 14. If such a Transfer is not so consummated within the Nine Month
Period (or if a Transfer is so consummated, then upon the expiration of the term
of any Transfer of such Contemplated Transfer Space consummated within such Nine
Month Period), Tenant shall again be required to submit a new Intention to
Transfer Notice to Landlord with respect any contemplated Transfer, as provided
above in this Section 14.4. Tenant shall not be required to provide a separate
Intention to Transfer Notice and Tenant’s request for Landlord’s consent to a
Transfer shall satisfy Tenant’s obligations in this Section 14.4.

14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish upon Landlord’s request a complete statement,
certified by an independent certified public accountant, or Tenant’s chief
financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord’s costs of such audit.

14.6    Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof.

14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

14.8    Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, (i) an assignment or subletting of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant), (ii) an assignment of the Premises to
an entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant
with another entity, or (iv) a sale of corporate shares of capital stock in
Tenant in connection with an initial public offering of Tenant’s stock on a
nationally-recognized stock exchange (collectively, a “Permitted Transferee”),
shall not be deemed a Transfer under this Article 14, provided that (A) Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, (B) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (C) such
Permitted Transferee shall be of a character and reputation consistent with the
quality of the Building, and (D) such Permitted Transferee described in subpart
(ii) or (iii) above shall have a tangible net worth

 

  -29-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(not including goodwill as an asset) computed in accordance with generally
accepted accounting principles (“Net Worth”) at least equal to the Net Worth of
Tenant on the day immediately preceding the effective date of such assignment or
sublease. An assignee of Tenant’s entire interest that is also a Permitted
Transferee may also be known as a “Permitted Assignee”. “Control,” as used in
this Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity. No such permitted
assignment or subletting shall serve to release Tenant from any of its
obligations under this Lease.

15.    SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES.

15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
caused by casualty, repairs required as a result of condemnation, and repairs
which are specifically made the responsibility of Landlord hereunder excepted.
Upon such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture, equipment, free-standing cabinet work, movable partitions
(but not demountable walls) and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and such
similar articles of any other persons claiming under Tenant, as Landlord may, in
its sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.

15.3    Environmental Assessment. In connection with its surrender of the
Premises, Tenant shall submit to Landlord, at least fifteen (15) days prior to
the expiration date of this Lease (or in the event of an earlier termination of
this Lease, as soon as reasonably possible following such termination), an
environmental Assessment of the Premises by a competent and experienced
environmental engineer or engineering firm reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Environmental Assessment). If such Environmental Assessment reveals
that remediation or Clean-up is required under any Environmental Laws that
Tenant is responsible for under this Lease, Tenant shall submit a remediation
plan prepared by a recognized environmental consultant and shall be responsible
for all costs of remediation and Clean-up, as more particularly provided in
Section 5.3, above.

15.4    Condition of the Building and Premises Upon Surrender. In addition to
the above requirements of this Article 15, upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, surrender the
Premises and Building with Tenant having complied with all of Tenant’s
obligations under this Lease, including those relating to improvement, repair,
maintenance, compliance with law, testing and other related obligations of
Tenant set forth in Article 7 of this Lease. In the event that the Building and
Premises shall be surrendered in a condition which does not comply with the
terms of this Section 15.4, because Tenant failed to comply with its obligations
set forth in Lease, then following thirty (30) days’ notice to Tenant, during
which thirty (30) day period Tenant shall have the right to cure such
noncompliance, Landlord shall be entitled to expend all reasonable costs in
order to cause the same to comply with the required condition upon surrender and
Tenant shall immediately reimburse Landlord for all such costs upon notice and,
commencing on the later of the termination of this Lease and three (3) business
days after Landlord’s delivery of notice of such failure and that it elects to
treat such failure as a holdover, Tenant shall be deemed during the period that
Tenant or Landlord, as the case may be, perform obligations relating to the
Surrender Improvements to be in holdover under Article 16 of this Lease.

 

  -30-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

16.    HOLDING OVER. If Tenant holds over after the expiration of the Lease Term
or earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term. If Tenant holds over after
the expiration of the Lease Term of earlier termination thereof, without the
express or implied consent of Landlord, such tenancy shall be deemed to be a
tenancy by sufferance only, and shall not constitute a renewal hereof or an
extension for any further term. In either case, Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy or tenancy by sufferance, as the case may be, shall
be subject to every other applicable term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender and
any lost profits to Landlord resulting therefrom.

17.    ESTOPPEL CERTIFICATES. Within ten (10) business days following a request
in writing by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord an estoppel certificate, which, as submitted by Landlord, shall be
substantially in the form of Exhibit D, attached hereto (or such other form as
may be reasonably required by any prospective mortgagee or purchaser of the
Project, or any portion thereof), indicating therein any exceptions thereto that
may exist at that time, and shall also contain any other information reasonably
requested by Landlord or Landlord’s mortgagee or prospective mortgagee. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, in connection with a sale or financing of the Building by Landlord,
Landlord may require Tenant to provide Landlord with its most recent publicly
filed annual financial statement and publicly filed annual financial statements
of the preceding two (2) years. Such statements shall be prepared in accordance
with generally accepted accounting principles and, if such is the normal
practice of Tenant, shall be audited by an independent certified public
accountant. Landlord shall hold such statements confidential. Failure of Tenant
to timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

18.    SUBORDINATION. Landlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust. This Lease shall be subject and subordinate to all
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. The subordination of
this Lease to any such future ground or underlying leases of the Building or
Project or to the lien of any mortgage, trust deed or other encumbrances, shall
be subject to Tenant’s receipt of a commercially reasonable subordination,
non-disturbance, and attornment agreement in favor of Tenant. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within

 

  -31-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

ten (10) days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

19.    DEFAULTS; REMEDIES.

19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2    Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

19.1.3    Abandonment or vacation of all or a substantial portion of the
Premises by Tenant while Tenant is in default under the Lease; or

19.1.4    The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after notice from Landlord.

19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

(i)    The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus

(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, in each case to the extent
allocable to the remaining Lease Term, brokerage commissions and advertising
expenses incurred to obtain a new tenant, expenses of remodeling the Premises or
any portion thereof for a new tenant, whether for the same or a different use,
and any special concessions made to obtain a new tenant; and

 

  -32-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(v)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3    Subleases of Tenant. If Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4    Efforts to Relet. No re-entry, repairs, maintenance, changes,
alterations and additions, appointment of a receiver to protect Landlord’s
interests hereunder, or any other action or omission by Landlord shall be
construed as an election by Landlord to terminate this Lease or Tenant’s right
to possession, or to accept a surrender of the Premises, nor shall same operate
to release Tenant in whole or in part from any of Tenant’s obligations
hereunder, unless express written notice of such intention is sent by Landlord
to Tenant.

20.    COVENANT OF QUIET ENJOYMENT. Landlord covenants that Tenant, on paying
the Rent, charges for services and other payments herein reserved and on
keeping, observing and performing all the other terms, covenants, conditions,
provisions and agreements herein contained on the part of Tenant to be kept,
observed and performed, shall, during the Lease Term, peaceably and quietly
have, hold and enjoy the Premises subject to the terms, covenants, conditions,
provisions and agreements hereof without interference by any persons lawfully
claiming by or through Landlord. The foregoing covenant is in lieu of any other
covenant express or implied.

21.    LETTER OF CREDIT.

21.1    Delivery of Letter of Credit. Tenant shall deliver to Landlord,
concurrently with Tenant’s execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the “L-C ”) in the amount set forth in Section 8
of the Lease Summary (the “L-C Amount”), which L-C shall be issued by a
money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, has a local San Francisco Bay Area office which
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to

 

  -33-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Landlord (such approved, issuing bank being referred to herein as the “Bank”),
which Bank must have a rating from Standard and Poors Corporation of A- or
better (or any equivalent rating thereto from any successor or substitute rating
service selected by Lessor) and a letter of credit issuer rating from Moody’s
Investor Service of A3 or better (or any equivalent rating thereto from any
successor rating agency thereto)) (collectively, the “Bank’s Credit Rating
Threshold”), and which L-C shall be in the form of Exhibit H, attached hereto.
Notwithstanding the foregoing, Landlord hereby approves Silicon Valley Bank as
the Bank. Tenant shall pay all expenses, points and/or fees incurred by Tenant
in obtaining the L-C. The L-C shall (i) be “callable” at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, for the period commencing on the date of this Lease and continuing
until the date (the “L-C Expiration Date”) that is no less than sixty (60) days
after the expiration of the Lease Term as the same may be extended, and Tenant
shall deliver a new L-C or certificate of renewal or extension to Landlord at
least thirty (30) days prior to the expiration of the L-C then held by Landlord,
without any action whatsoever on the part of Landlord, (iii) be fully assignable
by Landlord, its successors and assigns, (iv) permit partial draws and multiple
presentations and drawings, and (v) be otherwise subject to the Uniform Customs
and Practices for Documentary Credits (1993-Rev), International Chamber of
Commerce Publication #500, or the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L-C if any of the following shall have occurred or be applicable:
(A) such amount is due to Landlord under the terms and conditions of this Lease,
and has not been paid within applicable notice and cure periods (or, if Landlord
is prevented by law from providing notice, within the period for payment set
forth in the Lease), or (B) Tenant has filed a voluntary petition under the
U. S. Bankruptcy Code or any state bankruptcy code (collectively, “Bankruptcy
Code”), or (C) an involuntary petition has been filed against Tenant under the
Bankruptcy Code that is not dismissed within thirty (30) days, or (D) the Lease
has been rejected, or is deemed rejected, under Section 365 of the U.S.
Bankruptcy Code, following the filing of a voluntary petition by Tenant under
the Bankruptcy Code, or the filing of an involuntary petition against Tenant
under the Bankruptcy Code, or (E) the Bank has notified Landlord that the L-C
will not be renewed or extended through the L-C Expiration Date, and Tenant has
not provided a replacement L-C that satisfies the requirements of this Lease at
least thirty (30) days prior to such expiration, or (F) Tenant is placed into
receivership or conservatorship, or becomes subject to similar proceedings under
Federal or State law, or (G) Tenant executes an assignment for the benefit of
creditors, or (H) if (1) any of the Bank’s (other than Silicon Valley Bank)
Fitch Ratings (or other comparable ratings to the extent the Fitch Ratings are
no longer available) have been reduced below the Bank’s Credit Rating Threshold,
or (2) there is otherwise a material adverse change in the financial condition
of the Bank, and Tenant has failed to provide Landlord with a replacement letter
of credit, conforming in all respects to the requirements of this Article 21
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L-C Amount, within ten (10) days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (each of the foregoing
being an “L-C Draw Event”). The L-C shall be honored by the Bank regardless of
whether Tenant disputes Landlord’s right to draw upon the L-C. In addition, in
the event the Bank is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said L-C
shall be deemed to fail to meet the requirements of this Article 21, and, within
ten (10) days following Landlord’s notice to Tenant of such receivership or
conservatorship (the “L-C FDIC Replacement Notice”), Tenant shall replace such
L-C with a substitute letter of credit from a different issuer (which issuer
shall meet or exceed the Bank’s Credit Rating Threshold and shall otherwise be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Article 21. If Tenant fails to replace
such L-C with such conforming, substitute letter of credit pursuant to the terms
and conditions of this Section 21.1, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) day period).
Tenant shall be responsible for the payment of any and all Tenant’s and Bank’s
costs incurred with the review of any replacement L-C, which replacement is
required pursuant to this Section or is otherwise requested by Tenant. In the
event of an assignment by Tenant of its interest in the Lease (and irrespective
of whether Landlord’s consent is required for such assignment), the acceptance
of any replacement or substitute letter of credit by Landlord from the assignee
shall be subject to Landlord’s prior written approval, in Landlord’s reasonable
discretion, and the actual and reasonable attorney’s fees incurred by Landlord
in connection with such determination shall be payable by Tenant to Landlord
within ten (10) days of billing.

 

  -34-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

21.2    Application of L-C. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L-C upon the occurrence of any L-C Draw Event. In the event of any
L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(H) above), draw upon the L-C, in part or in whole, in the amount necessary
to cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant’s breach or default of the Lease or
other L-C Draw Event and/or to compensate Landlord for any and all damages
arising out of, or incurred in connection with, the termination of this Lease,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code. The use, application or retention of the L-C, or
any portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L-C,
and such L-C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled. Tenant agrees and acknowledges that (i) the L-C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L-C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
Tenant is placed into receivership or conservatorship, and/or there is an event
of a receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant’s bankruptcy estate shall have
any right to restrict or limit Landlord’s claim and/or rights to the L-C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

21.3    Maintenance of L-C by Tenant. If, as a result of any drawing by Landlord
of all or any portion of the L-C, the amount of the L-C shall be less than the
L-C Amount, Tenant shall, within five (5) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21. Tenant further covenants and warrants that it will neither
assign nor encumber the L-C or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the L-C expires earlier than the L-C Expiration Date,
Landlord will accept a renewal thereof (such renewal letter of credit to be in
effect and delivered to Landlord, as applicable, not later than thirty (30) days
prior to the expiration of the L-C), which shall be irrevocable and
automatically renewable as above provided through the L-C Expiration Date upon
the same terms as the expiring L-C or such other terms as may be acceptable to
Landlord in its sole discretion. If Tenant exercises its option to extend the
Lease Term pursuant to Section 2.2 of this Lease then, not later than
thirty (30) days prior to the commencement of the Option Term, Tenant shall
deliver to Landlord a new L C or certificate of renewal or extension evidencing
the L-C Expiration Date as thirty (30) days after the expiration of the Option
Term. However, if the L-C is not timely renewed, or if Tenant fails to maintain
the L-C in the amount and in accordance with the terms set forth in this
Article 21, Landlord shall have the right to present the L-C to the Bank in
accordance with the terms of this Article 21, and the proceeds of the L-C may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due and/or to pay for all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it will suffer as a result
of any breach or default by Tenant under this Lease. In the event Landlord
elects to exercise its rights as provided above, (I) any unused proceeds shall
constitute the property of Landlord (and not Tenant’s property or, in the event
of a receivership, conservatorship, or a bankruptcy filing by, or on behalf of,
Tenant, property of such receivership, conservatorship or Tenant’s bankruptcy
estate) and need not be segregated from Landlord’s other assets, and
(II) Landlord agrees to pay to Tenant within thirty (30) days after the L-C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L-C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed. If Landlord draws on the L-C due to Tenant’s failure to timely renew
or provide a replacement L-C, such failure shall not be considered a default
under this Lease and Landlord shall return such cash proceeds upon Tenant’s
presentation of a replacement L-C that satisfies the requirements of this Lease,
subject to reasonable satisfaction of any preference risk to Landlord.

 

  -35-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

21.4    Transfer and Encumbrance. The L-C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant’s
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease. In the event of a transfer of
Landlord’s interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord. In connection
with any such transfer of the L-C by Landlord, Tenant shall, at Tenant’s sole
cost and expense, execute and submit to the Bank such applications, documents
and instruments as may be necessary to effectuate such transfer and, Tenant
shall be responsible for paying the Bank’s transfer and processing fees in
connection therewith; provided that, Landlord shall have the right (in its sole
discretion), but not the obligation, to pay such fees on behalf of Tenant, in
which case Tenant shall reimburse Landlord within ten (10) days after Tenant’s
receipt of an invoice from Landlord therefor.

21.5    L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws. Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant’s breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code. Tenant agrees not to
interfere in any way with any payment to Landlord of the proceeds of the L-C,
either prior to or following a “draw” by Landlord of all or any portion of the
L-C, regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw down all or any portion of the L-C. No condition or
term of this Lease shall be deemed to render the L-C conditional and thereby
afford the Bank a justification for failing to honor a drawing upon such L-C in
a timely manner. Tenant shall not request or instruct the Bank of any L-C to
refrain from paying sight draft(s) drawn under such L-C.

21.6    Remedy for Improper Drafts. Tenant’s sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L-C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, and
reasonable actual out-of-pocket attorneys’ fees, provided that at the time of
such refund, Tenant increases the amount of such L-C to the amount (if any) then
required under the applicable provisions of this Lease. Tenant acknowledges that
the presentment of sight drafts drawn under any L-C, or the Bank’s payment of
sight drafts drawn under such L-C, could not under any circumstances cause
Tenant injury that could not be remedied by an award of money damages, and that
the recovery of money damages would be an adequate remedy therefor. In the event
Tenant shall be entitled to a refund as aforesaid and Landlord shall fail to
make such payment within ten (10) business days after demand, Tenant shall have
the right to deduct the amount thereof from the next installment(s) of Base
Rent.

21.7    Reduction in L-C Amount. Notwithstanding anything to the contrary in
this Lease, provided that (a) Tenant maintains a market capitalization in excess
of Five Hundred Million Dollars ($500,000,000.00) at all times during the fifth
(5th) Lease Year, and (b) Tenant is not in default under this Lease (beyond the
applicable notice and cure periods) at the expiration of the fifth (5th) Lease
Year, the L-C Amount shall be reduced by fifty percent (50%) upon the first day
of the sixth (6th) Lease Year.

 

  -36-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

22.    COMMUNICATIONS AND COMPUTER LINE. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease. Tenant shall pay all costs in connection
therewith. Landlord reserves the right, upon notice to Tenant prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant’s sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

23.    SIGNS.

23.1    Exterior Signage. Subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned or delayed, and provided all
signs are in keeping with the quality, design and style of the Building and
Project, Tenant, at its sole cost and expense, as to signs described in subparts
(i) and (iv), and at Landlord’s sole cost, as to signs described in subparts
(ii) and (iii), may install (i) identification signage on the monument sign
outside the front entrance to the Building (which monument sign shall be
installed by Landlord at its sole cost prior to the Lease Commencement Date),
(ii) internal directional and lobby identification signage, (iii) signage in the
elevator lobby on the floor containing the Premises, and (iv) one (1) sign on
one (1) of the two (2) sign locations for the Building shown on Exhibit I, the
determination of which shall be reasonably and mutually agreed upon by Landlord
and Tenant, and which sign shall be consistent with that certain Master Signage
Program dated December 2012 and prepared by DES Architects + Engineers
(collectively, “Tenant Signage”); provided, however, in no event shall Tenant’s
Signage include an “Objectionable Name,” as that term is defined in
Section 23.3, of this Lease. All such signage shall be subject to Tenant’s
obtaining all required governmental approvals. All permitted signs shall be
maintained by Tenant at its expense in a first-class and safe condition and
appearance. Upon the expiration or earlier termination of this Lease, Tenant
shall remove all of its signs at Tenant’s sole cost and expense. The graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant’s Signage (collectively, the “Sign
Specifications”) shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project.
Tenant hereby acknowledges that, notwithstanding Landlord’s approval of Tenant’s
Signage, Landlord has made no representation or warranty to Tenant with respect
to the probability of obtaining all necessary governmental approvals and permits
for Tenant’s Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant’s Signage, Tenant’s and Landlord’s
rights and obligations under the remaining terms of this Lease shall be
unaffected. Except as required by applicable law, Landlord shall not install any
other signage on the Building. If Landlord elects to install a multi-tenant
identification sign at the entrance to the Project, Tenant shall be entitled to
install its name on such sign (subject to availability on a pro-rata basis based
on the relative square footages leased by the tenants of the Project), at
Tenant’s sole cost and expense.

23.2    Objectionable Name. Tenant’s Signage shall not include a name or logo
which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings (an “Objectionable Name”). Landlord agrees
that “Global Blood Therapeutics, Inc.”, “GBT” or “Global Blood” is not an
Objectionable Name.

23.3    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.

24.    COMPLIANCE WITH LAW. Tenant shall not do anything or suffer anything to
be done in or about the Premises or the Project which will in any way conflict
with any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated. At
its sole cost and expense, Tenant shall promptly comply with all such
governmental measures. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees,

 

  -37-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

landlords or tenants, then Tenant agrees, at its sole cost and expense, to
comply promptly with such standards or regulations. Tenant shall be responsible,
at its sole cost and expense, to make all alterations to the Building and
Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Article 24. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Tenant’s obligations under this Article 24 are
subject to the limitation in Section 10.2, above. For purposes of Section 1938
of the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Project, Building and Premises have not undergone
inspection by a Certified Access Specialist (CASp). As required by Section
1938(e) of the California Civil Code, Landlord hereby states as follows: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant’s sole cost and expense, by a CASp
approved in advance by Landlord, while any CASp inspection initiated by Landlord
shall be conducted, at Landlord’s sole cost and expense, by a CASp designated by
Landlord; and (b) with respect to improvements or repairs required to correct
violations discovered during a CASp inspection initiated by Tenant, pursuant to
Article 24 above, Tenant, at its cost, is responsible for making any repairs
within the Premises to correct violations of construction-related accessibility
standards; and, if anything done by or for Tenant in its use or occupancy of the
Premises shall require repairs to the Building (outside the Premises) to correct
violations of construction-related accessibility standards, then Tenant shall,
at Landlord’s option, either perform such repairs at Tenant’s sole cost and
expense or reimburse Landlord upon demand, as Additional Rent, for the cost to
Landlord of performing such repairs, provided that Landlord shall be solely
responsible for the costs of performing such improvements or repairs to correct
such violations of construction-related accessibility standards if such
violations were discovered during a CASp inspection initiated by Landlord.

25.    LATE CHARGES. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord’s designee within five
(5) business days after Tenant’s receipt of written notice from Landlord that
said amount is delinquent, then Tenant shall pay to Landlord a late charge equal
to five percent (5%) of the overdue amount plus any reasonable attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord’s other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after Tenant’s receipt of written notice that said
amount is delinquent shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (i) the annual “Bank Prime Loan” rate
cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus four (4) percentage points, and (ii) the highest rate
permitted by applicable law.

26.    LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT.

26.1    Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

  -38-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

26.2    Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) subject to Section 29.21, sums equal to
all expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended. Tenant’s
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

27.    ENTRY BY LANDLORD. Landlord reserves the right at all reasonable times
and upon reasonable notice to Tenant (except in the case of an Emergency) to
enter the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility (to the extent
applicable pursuant to then applicable law); or (iv) repair the Premises or the
Building, or for structural repairs to the Building or the Building’s systems
and equipment as provided under the Lease. Landlord may make any such entries
without the abatement of Rent, except as otherwise provided in this Lease, and
may take such reasonable steps as required to accomplish the stated purposes. In
an Emergency, Landlord shall have the right to use any means that Landlord may
deem proper to open the doors in and to the Premises. Any entry into the
Premises by Landlord in the manner hereinbefore described shall not be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
actual or constructive eviction of Tenant from any portion of the Premises.
Landlord shall use commercially reasonable efforts to minimize any interference
with Tenant’s use of or access to the Premises in connection with any such
entry, and shall comply with Tenant’s reasonable security measures. Landlord
shall hold confidential any information regarding Tenant’s business that it may
learn as a result of such entry.

28.    TENANT PARKING. Tenant shall have the right, without the payment of any
parking charge or fee (other than as a reimbursement of operating expenses to
the extent allowed pursuant to the terms or Article 4 of this Lease, above),
commencing on the Lease Commencement Date, to use the amount of parking set
forth in Section 9 of the Summary, in the on-site parking lot and garage which
serves the Building. Tenant shall abide by all reasonable rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located (including any sticker or
other identification system established by Landlord and the prohibition of
vehicle repair and maintenance activities in the parking facilities), and shall
cooperate in seeing that Tenant’s employees and visitors also comply with such
rules and regulations. Tenant’s use of the Project parking facility shall be at
Tenant’s sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.

29.    MISCELLANEOUS PROVISIONS.

29.1    Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

  -39-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder or interfere with Tenant’s use of the Premises, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and to deliver the
same to Landlord within ten (10) business days following a request therefor. At
the request of Landlord or any mortgagee or ground lessor, Tenant agrees to
execute a short form of Lease and deliver the same to Landlord within ten
(10) business days following the request therefor.

29.5    Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder accruing after the date of transfer provided
such transferee shall have fully assumed and agreed in writing to be liable for
all obligations of this Lease to be performed by Landlord, including the return
of any security deposit or L-C, and Tenant shall attorn to such transferee.

29.6    Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.

29.7    Landlord’s Title. Landlord’s title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

29.9    Payment under Protest. If Tenant in good faith disputes any amounts
billed by Landlord, other than (i) Base Rent, (ii) Tenant’s Share of Direct
Expenses (as to which Tenant may exercise its rights under Section 4.6, above),
Tenant may make payment of such amounts under protest, and reserve all of its
rights with respect to such amounts (the “Disputed Amounts”). Landlord and
Tenant shall meet and confer to discuss the Disputed Amounts and attempt, in
good faith, to resolve the particular dispute. If, despite such good faith
efforts, Landlord and Tenant are unable to reach agreement regarding the
Disputed Amounts, either party may submit the matter to binding arbitration
under the JAMS Streamlined Arbitration Rules & Procedures. The non-prevailing
party, as determined by JAMS, will be responsible to pay all fees and costs
incurred in connection with the JAMS procedure, as well as all other costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing
party. This Section 29.9 shall not apply to claims relating to Landlord’s
exercise of any unlawful detainer rights pursuant to California law or rights or
remedies used by Landlord to gain possession of the Premises or terminate
Lessee’s right of possession to the Premises.

29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

  -40-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of
(a) the interest of Landlord in the Project or (b) the equity interest Landlord
would have in the Project if the Project were encumbered by third-party debt in
an amount equal to eighty percent (80%) of the value of the Project (as such
value is determined by Landlord), including any rental, condemnation, sales and
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises. No Landlord Parties (other than
Landlord) shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord’s and the Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, or loss to inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the premises and any and all income derived
or derivable therefrom.

29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure, provided, however, the foregoing delays shall not apply to Tenant’s
termination rights hereunder.

29.17    Intentionally Omitted.

29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested

 

  -41-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(“Mail”), (B) delivered by a nationally recognized overnight courier, or
(C) delivered personally. Any Notice shall be sent, transmitted, or delivered,
as the case may be, to Tenant at the appropriate address set forth in Section 10
of the Summary, or to such other place as Tenant may from time to time designate
in a Notice to Landlord, or to Landlord at the addresses set forth below, or to
such other places as Landlord may from time to time designate in a Notice to
Tenant. Any Notice will be deemed given (i) three (3) business days after the
date it is posted if sent by Mail, (ii) the date the overnight courier delivery
is made, or (iii) the date personal delivery is made. As of the date of this
Lease, any Notices to Landlord must be sent, transmitted, or delivered, as the
case may be, to the following addresses:

HCP, Inc.

1920 Main Street, Suite 1200

Irvine, CA 92614

Attention: Legal Department

with a copy to:

HCP Life Science Estates

950 Tower Lane, Suite 1650

Foster City, CA 94404

Attention: Jonathan M. Bergschneider

and

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

29.19    Joint and Several. If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20    Authority. If Tenant is a corporation, trust or partnership, Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.

29.21    Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid to the prevailing party by the other party, which obligation on the part of
the other party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment.

29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

  -42-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26    Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its actual, reasonable costs incurred as a
result of such change, if any) and, subject to Section 23.1, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord’s sole discretion, desire.
Tenant shall not use the name of the Project or Building or use pictures or
illustrations of the Project or Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord.

29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28    Good Faith. Except (i) for matters for which there is a standard of
consent or discretion specifically set forth in this Lease; (ii) matters which
could have an adverse effect on the Building Structure or the Building Systems,
or which could affect the exterior appearance of the Building, or (iii) matters
covered by Article 4 (Additional Rent), or Article 19 (Defaults; Remedies) of
this Lease (collectively, the “Excepted Matters”), any time the consent of
Landlord or Tenant is required, such consent shall not be unreasonably withheld
or delayed, and, except with regard to the Excepted Matters, whenever this Lease
grants Landlord or Tenant the right to take action, exercise discretion,
establish rules and regulations or make an allocation or other determination,
Landlord and Tenant shall act reasonably and in good faith.

29.29    Development of the Project.

29.29.1    Subdivision. Landlord reserves the right to subdivide all or a
portion of the buildings and Common Areas, so long as the same does not
interfere with Tenant’s use of or access to the Premises or Tenant’s parking
rights. Tenant agrees to execute and deliver, upon demand by Landlord and in the
form requested by Landlord, any additional documents needed to conform this
Lease to the circumstances resulting from a subdivision and any all maps in
connection therewith, so long as the same does not increase Tenant’s obligations
or decrease Tenant’s rights under this Lease. Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant’s payment of Tenant’s Share of Direct Expenses.

 

  -43-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

29.29.2    Construction of Property and Other Improvements. Tenant acknowledges
that portions of the Project may be under construction following Tenant’s
occupancy of the Premises, and that such construction may result in levels of
noise, dust, obstruction of access, etc. which are in excess of that present in
a fully constructed project. Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction, so long as the same does not interfere with Tenant’s use of or
access to the Premises or Tenant’s parking rights. Landlord acknowledges that
Tenant may have in the Premises a vivarium with sensitivity to noise and
vibration, and agrees that it shall use commercially reasonable efforts to
minimize and mitigate noise and vibrations in connection with any such
construction.

29.30    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.31    Transportation Management. Tenant shall fully comply with all present
or future legally required programs intended to manage parking, transportation
or traffic in and around the Project and/or the Building, and in connection
therewith, Tenant shall take responsible action for the legally required
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Project,
Building or area-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (vi) utilizing flexible work shifts for employees.

 

  -44-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

HCP OYSTER POINT III LLC,

a Delaware limited liability company

   

TENANT:

 

GLOBAL BLOOD THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Jonathan M. Bergschneider

    By:  

/s/ Jeffrey Farrow

  Jonathan M. Bergschneider       Name:   Jeffrey Farrow   Executive Vice
President       Its:   Chief Financial Officer

 

  -45-  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES; PROJECT SITE PLAN

 

LOGO [g361390g0322133909430.jpg]

 

 

EXHIBIT A

-1-

 

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

1.    Defined Terms. As used in this Tenant Work Letter, the following
capitalized terms have the following meanings:

(a)    Approved TI Plans: Plans and specifications prepared by the applicable
Architect for the Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.

(b)    Architect: Landlord shall engage DGA with respect to any Tenant
Improvements which Landlord is to cause to be constructed pursuant to this
Tenant Work Letter.

(c)    Tenant Change Request: See definition in Paragraph 2(c)(ii) hereof.

(d)    Final TI Working Drawings: See definition in Paragraph 2(a) hereof.

(e)    General Contractor: The general contractor reasonably selected by
Landlord with respect to Landlord’s TI Work. Tenant shall have no right to
direct or control such General Contractor.

(f)    Landlord’s TI Work: Any Tenant Improvements which Landlord is to
construct or install pursuant to this Tenant Work Letter or by mutual agreement
of Landlord and Tenant from time to time.

(g)    Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable discretion from time to time to
act in a supervisory, oversight, project management or other similar capacity on
behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.

(h)    Punch List Work: Minor corrections of construction or decoration details,
and minor mechanical adjustments, that are required in order to cause any
applicable portion of the Tenant Improvements or Landlord’s Work as constructed
to conform to the Approved TI Plans or this Tenant Work Letter in all material
respects and that do not materially interfere with Tenant’s use or occupancy of
the Building and the Premises.

(i)    Substantial Completion Certificate: See definition in Paragraph 3(a)
hereof.

(j)    Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord’s TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord’s TI Work to be delayed):

(i)    Any delay resulting from Tenant’s failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord’s Project Manager in
connection with the design or construction of Landlord’s TI Work, or from
Tenant’s failure to approve in a timely manner any matters requiring approval by
Tenant;

(ii)    Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request; or

(iii)    Any delay caused by Tenant (or Tenant’s contractors, agents or
employees) materially interfering with the performance of Landlord’s TI Work,
provided that Landlord shall have given Tenant prompt notice of such material
interference and, before the first time a Tenant Delay is deemed to have
occurred as a result of such delay, such interference has continued for more
than twenty-four (24) hours after Tenant’s receipt of such notice.

 

  

EXHIBIT B

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(k)    Tenant Improvements: The improvements to or within the Building shown on
the Approved TI Plans from time to time and to be constructed by Landlord
pursuant to the Lease and this Tenant Work Letter. The term “Tenant
Improvements” does not include the improvements existing in the Building and
Premises at the date of execution of the Lease. Landlord hereby acknowledges
that the Tenant Improvements constructed in the Premises pursuant to the terms
of this Tenant Work Letter shall not be subject to removal.

(l)    Unavoidable Delays: Delays due to acts of God, acts of public agencies,
labor disputes, strikes, fires, freight embargoes, inability (despite the
exercise of due diligence) to obtain supplies, materials, fuels or permits, or
other causes or contingencies (excluding financial inability) beyond the
reasonable control of Landlord or Tenant, as applicable. Landlord shall use
commercially reasonable efforts to provide Tenant with prompt notice of any
Unavoidable Delays.

(m)    Capitalized terms not otherwise defined in this Tenant Work Letter shall
have the definitions set forth in the Lease.

2.    Plans and Construction. Landlord and Tenant shall comply with the
procedures set forth in this Paragraph 2 in preparing, delivering and approving
matters relating to the Tenant Improvements.

(a)    Approved Plans and Working Drawings for Tenant Improvements. Tenant shall
promptly and diligently work with the Architect to cause to be prepared and
delivered to Landlord for approval (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) proposed schematic plans and
outline specifications for the Tenant Improvements. Following mutual approval of
such proposed schematic plans and outline specifications by Landlord and by
Tenant (as so approved, the “Approved Schematic Plans”), Tenant shall then work
with the Architect to cause to be prepared, promptly and diligently (assuming
timely delivery by Landlord of any information and decisions required to be
furnished or made by Landlord in order to permit preparation of final working
drawings, all of which information and decisions Landlord will deliver promptly
and with reasonable diligence), and delivered to Landlord for approval (which
approval shall not be unreasonably withheld, conditioned or delayed by Landlord)
final detailed working drawings and specifications for the Tenant Improvements,
including (without limitation) any applicable life safety, mechanical,
electrical and plumbing working drawings and final architectural drawings
(collectively, “Final TI Working Drawings”), which Final TI Working Drawings
shall substantially conform to the Approved Schematic Plans. Upon receipt from
Tenant of proposed schematic plans and outline specifications, proposed Final TI
Working Drawings, any other plans and specifications, or any revisions or
resubmittals of any of the foregoing, as applicable, Landlord shall promptly and
diligently (and in all events within 10 business days after receipt in the case
of an initial submittal of schematic plans and outline specifications or
proposed Final TI Working Drawings, and within 7 business days after receipt in
the case of any other plans and specifications or any revisions or resubmittals
of any of the foregoing) either approve such proposed schematic plans and
outline specifications or proposed Final TI Working Drawings, as applicable, or
set forth in writing with particularity any changes necessary to bring the
aspects of such proposed schematic plans and outline specifications or proposed
Final TI Working Drawings into a form which will be reasonably acceptable to
Landlord. Upon approval of the Final TI Working Drawings by Landlord and Tenant,
the Final TI Working Drawings shall constitute the “Approved TI Plans,”
superseding (to the extent of any inconsistencies) any inconsistent features of
the previously existing Approved Schematic Plans. Tenant shall respond to any
request for information or approval of plans or drawings from Landlord or
Architect within five (5) business days. Tenant acknowledges that the Tenant
Improvements will include the items set forth on Schedule 2 to this Exhibit B,
in order to allow the Premises to achieve a LEED “Silver” certification level.

(b)    Cost of Improvements. “Cost of Improvement” shall mean, with respect to
any item or component for which a cost must be determined in order to allocate
such cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components): (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or
component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in

 

  

EXHIBIT B

-2-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

order to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the
Architect for such item or component and an electrical engineer, mechanical
engineer, structural engineer and civil engineer, if applicable); (iv) sales and
use taxes; (v) testing and inspection costs; (vi) the cost of power, water and
other utility facilities and the cost of collection and removal of debris
required in connection with construction of such item or component; (vii) costs
for builder’s risk insurance; and (viii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
Approved TI Plans (if applicable) and this Tenant Work Letter; provided that the
Cost of Improvements shall not include any internal or third-party costs
incurred by Landlord except as provided in Section 2(e).

(c)    Construction of Landlord’s TI Work. Following completion of the Approved
TI Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements. Upon receipt of such permits and approvals, Landlord shall, at
Tenant’s expense (subject to Landlord’s payment of the Tenant Improvement
Allowance and to the extent requested by Tenant, the Additional TI Allowance),
construct and complete the Tenant Improvements substantially in accordance with
the Approved TI Plans, subject to Unavoidable Delays and Tenant Delays (if any).
Such construction of the Tenant Improvements and Landlord’s Work shall be
performed in a neat, good and workmanlike manner, free of defects, using new
materials and equipment of good quality, and shall materially conform to all
applicable laws, rules, regulations, codes, ordinances, requirements, covenants,
conditions and restrictions applicable thereto in force at the time such work is
completed. Landlord shall cause Hathaway Dinwiddie, Landmark Builders and any
other potential general contractors requested by Tenant and reasonably approved
by Landlord to bid on general conditions and fee for construction of the Tenant
Improvements on an open book basis and provide an estimate for the direct cost
of the Tenant Improvements. All bids will be opened together with Landlord
selecting the general contractor to construct the Tenant Improvements, subject
to the reasonable approval of Tenant. Tenant shall also have the right to
approve all subcontractors engaged by the General Contractor, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord shall enter
into a stipulated sum or guaranteed maximum price construction contract with the
General Contractor in the amount of the construction costs approved by Landlord
and Tenant.

(d)    Changes.

(i)    If Landlord determines at any time that changes in the Final TI Working
Drawings or in any other aspect of the Approved TI Plans relating to any item of
Landlord’s TI Work are required as a result of applicable law or governmental
requirements, or are required at the insistence of any other third party whose
approval may be required with respect to the Tenant Improvements, or are
required as a result of unanticipated conditions encountered in the course of
construction, then Landlord shall promptly (A) advise Tenant of such
circumstances and (B) at Tenant’s sole cost and expense, subject to Landlord’s
payment of the Tenant Improvement Allowance and to the extent requested by
Tenant, the Additional TI Allowance, cause revised Final TI Working Drawings to
be prepared by the Architect and submitted to Tenant, for Tenant’s approval,
which shall not be unreasonably withheld. Failure of Tenant to deliver to
Landlord written notice of disapproval and specification of such required
changes on or before any deadline reasonably specified by Landlord (which shall
not be less than three (3) business days after delivery thereof to Tenant) shall
constitute and be deemed to be a Tenant Delay to the extent Landlord is delayed
in completing Landlord’s TI Work.

(ii)    If Tenant at any time desires any changes, alterations or additions to
the Final TI Working Drawings, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a “Tenant Change
Request”). Upon receipt of any such request, Landlord shall promptly notify
Tenant of (A) whether the matters proposed in the Tenant Change Request are
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed by Landlord), (B) Landlord’s estimate of the number of
days of delay, if any, which shall be caused in the construction of the Tenant
Improvements by such Tenant Change Request if implemented (including, without
limitation, delays due to the need to obtain any revised plans or drawings and
any governmental approvals), and (C) Landlord’s estimate of the increase, if
any, which shall occur in the cost of design, permitting, project management and
construction of the Tenant Improvements affected by such Tenant Change Request
if such Tenant Change Request is implemented (including, but not limited to, any
costs of compliance with laws or

 

  

EXHIBIT B

-3-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

governmental regulations that become applicable because of the implementation of
the Tenant Change Request). If Landlord approves the Tenant Change Request and
Tenant notifies Landlord in writing, within three (3) business days after
receipt of such notice from Landlord, of Tenant’s approval of the Tenant Change
Request (including the estimated delays and cost increases, if any, described in
Landlord’s notice), then Landlord shall cause such Tenant Change Request to be
implemented and Tenant shall be responsible for all actual costs or cost
increases resulting from or attributable to the implementation of the Tenant
Change Request, and any delays resulting therefrom shall be deemed to be a
Tenant Delay (subject to Landlord’s payment of the Tenant Improvement Allowance,
and to the extent requested by Tenant, the Additional TI Allowance). If Tenant
fails to notify Landlord in writing of Tenant’s approval of such Tenant Change
Request within said three (3) business day period, then such Tenant Change
Request shall be deemed to be withdrawn and shall be of no further effect.

(e)    Project Management. Unless and until revoked by Landlord by written
notice delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant’s compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Tenant Improvements. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord’s
representative pursuant to such delegation and request. Fees and charges of
Project Manager for such services shall be at Tenant’s sole expense, subject to
Landlord’s payment of the Tenant Improvement Allowance. Such fees shall equal
the sum of (X) the product of (A) 2.65% and (B) the amount of the Tenant
Improvement Allowance and Additional TI Allowance which Tenant elects to
utilize, and (Y) the product of (C) 2.0% and (D) the amount of Tenant Funds
Amount which Tenant elects to utilize.

3.    Completion.

(a)    When Landlord receives written certification from Architect that
construction of the Tenant Improvements and Landlord’s Work has been completed
in accordance with the Approved TI Plans and Section 3(e) below (except for
Punch List Work), Landlord shall prepare and deliver to Tenant a certificate (or
separate certificates for the Tenant Improvements and Landlord’s Work) signed by
Landlord, Architect and General Contractor (the “Substantial Completion
Certificate”) (i) certifying that the construction of the Tenant Improvements
and Landlord’s Work has been substantially completed in a good and workmanlike
manner in accordance with the Approved TI Plans and Section 3(e) below in all
material respects, subject only to completion of Punch List Work, and specifying
the date of that completion, and (ii) certifying that the Tenant Improvements
and Landlord’s Work comply in all material respects with all laws, rules,
regulations, codes, ordinances, requirements, covenants, conditions and
restrictions applicable thereto at the time of such delivery. Upon receipt by
Tenant of the Substantial Completion Certificate and tender of possession of the
Premises by Landlord to Tenant, and receipt of any certificate of occupancy or
its legal equivalent, or other required sign-offs from any applicable
governmental authority, allowing the legal occupancy of the Premises, the Tenant
Improvements will be deemed delivered to Tenant and “Ready for Occupancy” for
all purposes of the Lease (subject to Landlord’s continuing obligations with
respect to any Punch List Work, and to any other express obligations of Landlord
under the Lease or this Tenant Work Letter with respect to such Tenant
Improvements).

(b)    Immediately prior to delivery of the Substantial Completion Certificate
for the Tenant Improvements, Project Manager or other representatives of
Landlord shall conduct one or more “walkthroughs” of the Building with Tenant
and Tenant’s representatives, to identify any items of Punch List Work that may
require correction and to prepare a joint punch list reflecting any such items,
following which Landlord shall diligently complete the Punch List Work reflected
in such joint punch list. The Punch List Work shall be attached to the
Substantial Completion Certificate, and shall not include damage caused by
Tenant or any of Tenant’s agents in connection with any work performed by Tenant
in the Premises, or required as a result of Tenant’s move-in to the Premises. At
any time within thirty (30) days after delivery of such Substantial Completion
Certificate, Tenant shall be entitled to submit one or more lists to Landlord
supplementing such joint punch list by specifying any additional items of Punch
List Work to be performed on the applicable Tenant Improvements and Landlord’s
Work, and upon receipt of such list(s), Landlord shall diligently complete such
additional Punch List Work. Promptly after Landlord

 

  

EXHIBIT B

-4-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

provides Tenant with the Substantial Completion Certificate and completes all
applicable Punch List Work for the Building, Landlord shall cause the
recordation of a Notice of Completion (as defined in the California Civil Code)
with respect to the Tenant Improvements.

(c)    All construction, product and equipment warranties and guaranties
obtained by Landlord with respect to the Tenant Improvements and Landlord’s Work
shall, to the extent reasonably obtainable, include a provision that such
warranties and guaranties shall also run to the benefit of Tenant, and Landlord
shall cooperate with Tenant in a commercially reasonable manner to assist in
enforcing all such warranties and guaranties for the benefit of Tenant.

(d)    Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of the Tenant
Improvements as a result of any Tenant Delay, and if the Lease Commencement Date
is being determined under clause (i) of Section 3.2 of the Lease Summary, then
notwithstanding any other provision of the Lease to the contrary, then the
Premises shall be deemed to have been Ready for Occupancy on the date the
Premises would have been Ready for Occupancy absent such Tenant Delay.

(e)    Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, Landlord shall be responsible, at Landlord’s sole cost and expense, and
without deduction from the Tenant Improvement Allowance, to construct and
deliver the Base Building and “Warm Shell” components of the Premises
(“Landlord’s Work”), which shall consist of the items set forth on Schedule 1 to
this Exhibit B (the “Warm Shell Schedule”).

(f)    Construction of Additional Base Building Items. To the extent that the
Final TI Working Drawings contain any structural items, or items which would not
reasonably be categorized as “normal tenant improvements” under applicable GAAP
standards (the “Additional Base Building Items”), then such Additional Base
Building Items shall not be constructed as a part of the Landlord’s TI Work or
the Tenant Improvements, but instead will be constructed by Landlord as a part
of the Landlord’s Work. The cost of construction of the Additional Base Building
Items (the “Additional Base Building Costs”) shall be borne by Landlord. Before
commencing construction thereof, Landlord shall obtain a reasonable, good faith
bid for the Additional Base Building Items from the General Contractor, which
bid shall take into account all reasonable factors, including, without
limitation, reasonable contingencies in connection therewith, Landlord shall
notify Tenant of the amount of such bid (the “Estimated Base Building Costs”),
and the amount of the Tenant Improvement Allowance shall be reduced by the
amount of the Estimated Base Building Costs. Landlord shall have the right to
disapprove any aspect of the Final TI Working Drawing that would result in
Additional Base Building Costs in excess of the then remaining Tenant
Improvement Allowance, so that, while the Tenant Improvement Allowance may be
reduced, under no circumstances would Tenant be required to pay for any
Additional Base Building Items with its own funds.

4.    Payment of Costs.

(a)    Tenant Improvement Allowance. Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the Lease or as
otherwise expressly provided by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid or reimbursed
by Landlord up to a maximum amount equal to $9,405,900.00 (the “Tenant
Improvement Allowance”), which amount is being made available by Landlord to be
applied towards the Cost of Improvements for the construction of the Tenant
Improvements in the Premises. Tenant shall be responsible, at its sole cost and
expense, for payment of the entire Cost of Improvements of the Tenant
Improvements in excess of the Tenant Improvement Allowance (such excess amount
is referred to herein as the “Tenant Funds Amount”), including (but not limited
to) any costs or cost increases incurred as a result of delays (unless caused by
Landlord), governmental requirements or unanticipated conditions (unless caused
by Landlord), and for payment of any and all costs and expenses relating to any
alterations, additions, improvements, furniture, furnishings, equipment,
fixtures and personal property items which are not eligible for application of
Tenant Improvement Allowance funds under the restrictions expressly set forth
below in this paragraph, but Tenant shall be entitled to use or apply the entire
Tenant Improvement Allowance toward the Cost of Improvements of the Tenant
Improvements (subject to any applicable restrictions, conditions, limitations,
reductions or charges set forth in the Lease or in this Tenant Work Letter)
prior to being required to

 

  

EXHIBIT B

-5-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

expend any of Tenant’s own funds for the Tenant Improvements. The funding of the
Tenant Improvement Allowance shall be made on a monthly basis or at other
convenient intervals mutually approved by Landlord and Tenant and in all other
respects shall be based on such commercially reasonable disbursement conditions
and procedures as Landlord, Project Manager and Landlord’s lender (if any) may
reasonably prescribe. Notwithstanding the foregoing provisions, under no
circumstances shall the Tenant Improvement Allowance or any portion thereof be
used or useable by Tenant for any moving or relocation expenses of Tenant or
cabling expenses. Notwithstanding anything to the contrary herein, the Tenant
Improvements shall not include (and Landlord shall be solely responsible for and
the Tenant Improvement Allowance shall not be used for) the following: (a) costs
incurred due to the presence of any Hazardous Materials in the Premises, if any,
but with respect to removal and remediation of any such Hazardous Materials,
only to the extent such removal or remediation is required by Applicable Laws
enforced as of the date of this Lease for improvements in the Premises generally
(as opposed to the specific Tenant Improvements) and to the extent the same
required in order to allow Tenant to obtain a certificate of occupancy or its
legal equivalent, for the Premises for the Permitted Use assuming a normal and
customary occupancy density; (b) costs to bring the Project into compliance with
Applicable Laws to the extent required in order to allow Tenant to obtain a
certificate of occupancy or its legal equivalent, for the Premises for the
Permitted Use assuming a normal and customary office occupancy density;
(c) construction costs in excess of the contract amount stated in the contract
with the General Contractor, as approved by Tenant (not to be unreasonably
withheld), except for increases set forth in change orders approved by Tenant;
(d) wages, labor and overhead for overtime and premium time unless approved by
Tenant (which approval shall not be unreasonably withheld, conditioned or
delayed); (e) attorneys’ fees incurred in connection with negotiation of
construction contracts, and attorneys’ fees, experts’ fees and other costs in
connection with disputes with third parties; (f) interest and other costs of
financing construction costs; (g) costs incurred as a consequence construction
defects or default by a contractor; (h) costs as a consequence of casualties;
(i) penalties and late charges attributable to Landlord’s failure to pay
construction costs; and (j) costs due to compliance with the soil management
plan for the Project or its appendices.

(b)    Additional TI Allowance. In addition to the Tenant Improvement Allowance,
Tenant shall have the right, by written notice to Landlord given on or before
the Lease Commencement Date, to use up to $25.00 per RSF of the Premises (i.e.,
up to $1,679,625.00) (the “Additional TI Allowance”) towards the payment of the
costs of the Tenant Improvement Allowance Items. In the event Tenant exercises
its right to use all or any portion of the Additional TI Allowance, Tenant shall
be required to pay Landlord, commencing on the date the Tenant Improvements are
completed (the “Additional Payment Commencement Date”), the “Additional TI
Allowance Payment,” as that term is defined below, in consideration of Landlord
provision of the Additional TI Allowance. The “Additional TI Allowance Payment”
shall be determined as the missing component of an annuity, which annuity shall
have (i) the amount of the Additional TI Allowance utilized by Tenant as the
present value amount, (ii) a number equal to the number of full calendar months
then remaining in the Lease Term as the number of payments, (iii) a monthly
interest factor equal to eighty-three one-hundredths percent (0.83%), which is
equal to ten percent (10%) divided by twelve (12) months per year, and (iv) the
Additional TI Allowance Payment as the missing component of the annuity.
Following the calculation of the Additional TI Allowance Payment, Landlord and
Tenant will enter into a lease amendment in the form of Exhibit G attached
hereto, to confirm the amount thereof.

(c)    Tenant Funds. For additional funds required to complete the cost of the
work, that are in excess of, or elected by the Tenant to be used in place of the
Tenant Improvement Allowance, and the Additional TI Allowance, these shall be
considered “Tenant Funds.” The total cost to construct the Tenant Improvements
as managed by Landlord and the Project Manager under this Work Letter shall be
the “Project Budget.” The Landlord understands that at the time of the agreed
upon Guaranteed Maximum Price (GMP), the Tenant Funds amount is an estimate and
exact costs will not be known until project closeout. The Tenant is required, at
the time of agreement of the GMP, to provide a purchase order to the Landlord
for the full estimated amount of the Tenant Funds, provided that Tenant shall
not be required to make payment, if any, until the close out of the project and
a true up of costs are provided to Tenant. In the event the Tenant Funds at
project closeout are less than the amount agreed upon within the Project Budget,
the Landlord will only bill the Tenant for the Tenant Funds that have been
utilized. In the event the Tenant Funds exceed the amount agreed upon within the
Project Budget, through added scope changes, the Tenant shall provide additional
purchases orders to the Landlord, which will be included in the Tenant Change
Request process that the Landlord’s representative administers.

 

  

EXHIBIT B

-6-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

5.    No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

6.    Tenant Access. Provided that Tenant and its agents do not interfere with
Contactor’s work in the Building and the Premises (including by the use of
non-union vendors without prior coordination with Landlord), Contractor and
Landlord shall allow Tenant access to the Premises at least thirty (30) days
prior to the Substantial Completion of the Landlord’s TI Work without payment of
Rent for the purpose of Tenant installing equipment or fixtures (including
Tenant’s data and telephone equipment) in the Premises and preparing the
Premises for occupancy (and at any time after Lease execution as Tenant may
reasonably request for purposes of design and planning). Prior to Tenant’s entry
into the Premises as permitted by the terms of this Section 6, Tenant shall
submit a schedule to Landlord and Contractor, for their approval, which schedule
shall detail the timing and purpose of Tenant’s entry. Tenant shall hold
Landlord harmless from and indemnify, protect and defend Landlord against any
loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 6.

7.    Miscellaneous. All references in this Tenant Work Letter to a number of
days shall be construed to refer to calendar days, unless otherwise specified
herein. In all instances where Landlord’s or Tenant’s approval is required, if
no written notice of disapproval is given within the applicable time period, at
the end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord’s or Tenant’s approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall be repeated. Landlord hereby
acknowledges that Tenant shall not be required to restore the initial Tenant
Improvements constructed in the Premises pursuant to the terms of this Tenant
Work Letter upon the termination of the Lease.

8.    Time Deadlines. Tenant shall use commercially reasonable, good faith,
efforts and all due diligence to cooperate with the Architect, General
Contractor and Landlord to complete all phases of the construction drawings set
forth in this Tenant Work Letter and the permitting process and to receive the
permits as soon as possible after the execution of the. The applicable dates for
approval of items, plans and drawings as described in this Tenant Work Letter
are set forth and further elaborated upon in Schedule 3 to this Exhibit B
attached hereto (the “Time Deadlines”), attached hereto. Tenant agrees to
utilize commercially reasonable efforts to comply with the Time Deadlines.

9.    Rooftop Space. Tenant hereby acknowledges that to the extent either
(i) any portion of the Tenant Improvements, or (ii) any of Tenant’s equipment
installed in the Premises, requires a portion of the roof to be utilized by
Tenant, that Tenant shall only be permitted to utilize that certain portion of
the roof designated as “Zone 1” and “Zone 2” on Schedule 4 to this Exhibit B
(the “Rooftop Space”).

10.    Standard Tenant Improvement Package Specifications. Tenant hereby
acknowledges that the Tenant Improvements are subject to the specifications set
forth in the Tenant Improvement Construction Manual dated February 8, 2017.

 

  

EXHIBIT B

-7-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

BASE BUILDING “WARM SHELL” DELIVERY CONDITION

 

LOGO [g3613902.jpg]

 

  

EXHIBIT B

-8-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g3613903.jpg]

 

  

EXHIBIT B

-9-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g3613904.jpg]

 

  

EXHIBIT B

-10-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g3613905.jpg]

 

  

EXHIBIT B

-11-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g3613906.jpg]

 

  

EXHIBIT B

-12-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

LEED REQUIREMENTS

The following is a list of LEED prerequisites and credits that all tenants are
required to meet compliance for their associated tenant-occupied spaces beyond
the current Core & Shell project scope. By signing this lease, tenants are
agreeing to comply with all of the outlined requirements.

-Water Efficiency Prerequisite 1 and Credit 3, Water Use Reduction

 

  •   All toilets in the core or those that are tenant-installed shall be
dual-flush toilets or “high-efficiency,” using 1.28 gallons per flush (gpf) or
less.

 

  •   All urinals shall be waterless or ultra low-flow e.g., 0.125gpf or less.

 

  •   Bathroom faucets are required to have flow restrictors limiting flow to .5
gallons per minute (gpm). Kitchen and breakroom faucets to allow 2.0 gpm.

- Energy and Atmosphere Prerequisite 2, Minimum Energy Performance, and Credit
1, Optimize Energy Performance

 

  •   Envelope must meet the following requirements:

 

  •   Walls: U = 0.082

 

  •   Roof: U = 0.039

 

  •   Curtain Glazing: U = 0.27, SHGC = 0.29 (Viracon)

 

  •   Mechanical (Based on B3) systems must comply with the following:

 

  •   Chiller Efficiency: 0.549 kw/ton

 

  •   Boiler Efficiency: 93%

 

  •   Plumbing (Based on B3) must comply with the following:

 

  •   Water heater efficiency: 96%

 

  •   Lighting requirements are as follows:

 

  •   Office Spaces > 250 ft2: 0.75 w/sf

 

  •   Office Spaces <= 250 ft2: 1.0 w/sf

 

  •   Lab Spaces: 1.4 w/sf

-Energy and Atmosphere Credit 4, Enhanced Refrigerant Management

 

  •   Tenants should specify HVAC systems that minimize refrigerant impact by
avoiding refrigerants entirely or using systems that reduce their harmful
impacts.

 

  •   Tenants should not install or retain fire suppression systems with CFCs,
HCFCs, or halons.

-Energy and Atmosphere Credit 5, Measurement & Verification

 

  •   Tenants will be required to submeter

-Indoor Environmental Quality Prerequisite 1, Minimum Indoor Air Quality (IAQ)
Performance

 

  •   Tenant-installed mechanical ventilation systems must meet the requirements
of ASHRAE 62.1-2007 sections 4-7.

-Indoor Environmental Quality Credit 1, Outdoor Air Delivery Monitoring

 

  •   For mechanical ventilation systems that predominantly serve densely
occupied spaces (those with a design occupant density greater than or equal to
25 people per 1000 sq. ft), tenants shall install a CO2 sensor within each
densely occupied space.

 

  •   For all other mechanical ventilation systems, provide an outdoor airflow
measurement device capable of measuring the minimum outdoor airflow rate at all
expected system operating conditions within 15 percent of the design minimum
outdoor air rate.

-Indoor Environmental Quality Credit 5, Indoor Chemical and Pollutant Source
Control

 

  •   Walk off mats are installed at all building main entrances as part of the
core and shell scope.

 

  

EXHIBIT B

-13-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

  •   All rooms that contain chemicals or pollutants (such as copy rooms, photo
labs, laundry, and janitorial rooms) must be built with deck-to-deck full-height
walls and self-closing doors, separate ventilation systems with minimum .50
cfm/sqft exhaust fans, and containment drains for appropriate disposal of
hazardous liquids

 

  •   Tenants must also install MERV – 13 filters for all return and outside air
intakes in regularly occupied mechanically ventilated spaces

-Indoor Environmental Quality Credit 6, Controllability of Systems - Thermal
Comfort

 

  •   Tenants shall provide thermal and ventilation controls for:

 

  •   At least 50 percent of the occupants that enable adjustment to suit
individual needs and preferences & all shared multi-occupant spaces where
transient groups must share controls.

-Indoor Environmental Quality Credit 7, Thermal Comfort - Design

 

  •   HVAC design must meet requirements of ASHRAE 55-2004, specifically in
reference to air temperature, radiant temperature, humidity, and air speed

 

  

EXHIBIT B

-14-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 3 TO EXHIBIT B

TIME DEADLINES

 

LOGO [g3613907.jpg]

 

  

SCHEDULE 3 TO

EXHIBIT B

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 4 TO EXHIBIT B

ROOFTOP SPACE

 

LOGO [g3613908.jpg]

 

  

SCHEDULE 4 TO

EXHIBIT B

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

 

To:                                          

                                              

                                              

                                              

 

  Re: Lease dated             , 20     between                     , a
                     (“Landlord”), and                     , a
                     (“Tenant”) concerning Suite              on floor(s)
             of the building located at                     , California.

Gentlemen:

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

  1. The Lease Term shall commence on or has commenced on                     
for a term of                      ending on                     .

 

  2. Rent commenced to accrue on                     , in the amount of
                    .

 

  3. If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.

 

  4. Your rent checks should be made payable to                      at
                    .

 

  5. The number of rentable/usable square feet within the Premises is
approximately                      square feet.

 

  6. Tenant’s Share as adjusted based upon the exact number of usable square
feet within the Premises is     %, subject to Section 6 of the Summary of Basic
Lease Information.

 

“Landlord”:                                     
                                                                   ,

a

 

                                                             
                                       

By:

 

                                                             
                                   

 

Its:

 

                                                            
                             

 

  

EXHIBIT C

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Agreed to and Accepted as of             , 20    . “Tenant”:
                                                                           
                      

a

 

                                                             
                             

By:

 

                                                             
                             

 

Its:

 

                                                             
                       

 

  

EXHIBIT C

-2-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of             , 20     by and between                      as
Landlord, and the undersigned as Tenant, for Premises consisting of a portion of
the building located at                     , California, certifies as follows:

1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project, except as expressly set forth in the Lease.

3.    Base Rent became payable on                     .

4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

6.    Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is $        .

8.    To Tenant’s actual knowledge, without inquiry, all conditions of the Lease
to be performed by Landlord necessary to the enforceability of the Lease have
been satisfied and Landlord is not in default thereunder. In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder. The Lease does not require Landlord to provide any rental
concessions or to pay any leasing brokerage commissions except as expressly set
forth therein.

9.    No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
Neither Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

10.    To Tenant’s actual knowledge, without inquiry, as of the date hereof,
there are no existing defenses or offsets, or, to the undersigned’s knowledge,
claims or any basis for a claim, that the undersigned has against Landlord.

 

  

EXHIBIT D

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

11.    If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

12.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.

13.    Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted its agents, employees
or contractors to engage in the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.

14.    To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full. All work (if any) in the common areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the      day of             , 20    .

 

“Tenant”:                                    
                                                                    ,



a

 

                                                             
                                   

By:

                                        
                                                         

 

Its:

 

                                                             
                            

By:

                                        
                                                          

 

Its:

 

                                                             
                            

 

 

  

EXHIBIT D

-2-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Tenant Name:    Lease Address:    Lease Type (check correct box – right click to
properties):    ☐ Primary Lease/Lessee   
☐ Sublease from:                             
                                                          

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

1.0 PROCESS INFORMATION

Describe planned site use, including a brief description of manufacturing
processes and/or pilot plants planned for this site, if any.

 

                                                                 
                                         
                                         
                                         
                                                           

 

                                                                 
                                         
                                         
                                         
                                                           

 

                                                                 
                                         
                                         
                                         
                                                           

 

2.0 HAZARDOUS MATERIALS – OTHER THAN WASTE

Will (or are) non-waste hazardous materials be/being used or stored at this
site? If so, continue with the next question. If not, go to Section 3.0.

 

  2.1 Are any of the following materials handled on the
Property?    ☐  Yes    ☐  No

 

       [A material is handled if it is used, generated, processed, produced,
packaged, treated, stored, emitted, discharged, or disposed.] If YES, check
(right click to properties) the applicable correct Fire Code hazard categories
below.

 

☐     Combustible dusts/fibers    ☐     Explosives    ☐     Flammable liquids ☐ 
   Combustible liquids (e.g., oils)    ☐     Compressed gas - inert    ☐    
Flammable solids/pyrophorics ☐     Cryogenic liquids - inert    ☐     Compressed
gas - flammable/pyrophoric    ☐     Organic peroxides ☐     Cryogenic liquids -
flammable    ☐     Compressed gas - oxidizing    ☐     Oxidizers - solid or
liquid ☐     Cryogenic liquids - oxidizing    ☐     Compressed gas - toxic    ☐ 
   Reactives - unstable or water reactive ☐     Corrosives - solid or liquid   
☐     Compressed gas - corrosive    ☐     Toxics - solid or liquid

 

  

EXHIBIT E

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

  2-2. For all materials checked in Section 2.1 above, please list the specific
material(s), use(s), and quantities of each used or stored on the site in the
table below; or attach a separate inventory. NOTE: If proprietary, the
constituents need not be named but the hazard information and volumes are
required.

 

Material/

Chemical

  

    Physical    

    State (Solid,    

    Liquid, or    

    Gas)    

       Container Size       

Number of Containers    

Used & Stored

       Total Quantity       

    Units (pounds    

for solids,

gallons or liters

for liquids, &
cubic feet for gases)

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                                
                                                                               
                                                     

 

  2-3. Describe the planned storage area location(s) for the materials in
Section 2-2 above. Include site maps and drawings as appropriate.

 

                                                                 
                                         
                                         
                                               

 

                                                                 
                                         
                                         
                                               

 

  2-4. Other hazardous materials. Check below (right click to properties) if
applicable. NOTE: If either of the latter two are checked (BSL-3 and/or
radioisotope/radiation), be advised that not all lease locations/cities or lease
agreements allow these hazards; and if either of these hazards are planned,
additional information will be required with copies of oversight agency
authorizations/licenses as they become available.

 

☐     Risk Group 2/Biosafety Level-2 Biohazards   ☐   Risk Group 3/Biosafety
Level-3 Biohazards   ☐   Radioisotopes/Radiation

 

  

EXHIBIT E

-2-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

3.0 HAZARDOUS WASTE (i.e., REGULATED CHEMICAL WASTE)

Are (or will) hazardous wastes (be) generated?    ☐  Yes    ☐  No

If YES, continue with the next question. If not, skip this section and go to
section 4.0.

 

  3.1 Are or will any of the following hazardous (CHEMICAL) wastes generated,
handled, or disposed of (where applicable and allowed) on the property?

 

☐    Liquids   ☐   Process sludges   ☐   PCBs ☐    Solids   ☐   Metals   ☐  
wastewater

 

  3-2. List and estimate the quantities of hazardous waste identified in
Question 3-1 above.

 

            WASTE TYPE                 HAZRDOUS (CHEMICAL)    
     WASTE GENERATED            SOURCE        RCRA    
listed    
(federal)       

Non-    

RCRA    
(Calif-    

ornia    
ONLY or    
recycle)    

   APPROX.    
MONTHLY    
QUANTITY    
with units       

DISPOSITION [e.g., off-site

landfill, incineration, fuel

blending scrap metal;

wastewater neutralization (onsite

or off-site)]

                    ☐    ☐                               ☐    ☐                
              ☐    ☐                               ☐    ☐                      
        ☐    ☐          

 

  3-3. Waste characterization by:         Process knowledge  ☐        EPA lab
analysis  ☐        Both  ☐

 

  3-4. Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility if applicable. Attach separate pages as
necessary. If not yet known, write “TBD.”

 

    Hazardous Waste    

    Transporter/Disposal Facility Name    

               Facility Location                  

    Transporter (T) or    

    Disposal (D) Facility    

     Permit Number                                                             
                                                   

 

  3-5. Are pollution controls or monitoring employed in the process to prevent
or minimize the release of wastes into the environment? NOTE: This does NOT mean
fume hoods; examples include air scrubbers, cyclones, carbon or HEPA filters at
building exhaust fans, sedimentation tanks, pH neutralization systems for
wastewater, etc.

☐  Yes    ☐  No

 

If YES, please list/describe:   

 

 

 

 

  

EXHIBIT E

-3-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

4.0 OTHER REGULATED WASTE (i.e., REGULATED BIOLOGICAL WASTE, referred to as
“Medical Waste” in California)

 

  4-1. Will (or do) you generate medical waste?    ☐  Yes    ☐  No    If NO,
skip to Section 5.0.

 

  4-2. Check the types of waste that will be generated, all of which fall under
the California Medical Waste Act:

 

☐     Contaminated sharps (i.e., if contaminated with ³ Risk Group 2 materials)
   ☐     Animal carcasses    ☐     Pathology waste known or suspected to be
contaminated with ³ Risk Group 2 pathogens)             ☐     Red bag
biohazardous waste (i.e., with ³ Risk Group 2 materials) for autoclaving    ☐ 
  

Human or non-human primate blood, tissues, etc.

 

(e.g., clinical specimens)

   ☐     Trace Chemotherapeutic Waste and/or Pharmaceutical waste NOT otherwise
regulated as RCRA chemical waste

 

  4-3. What vendor will be used for off-site autoclaving and/or incineration?

 

                                                                 
                                         
                                         
                                                           

  4-5. Do you have a Medical Waste Permit for this site?    ☐  Yes    ☐  No, not
required.

                                                               
                   ☐  No, but an application will be submitted.

 

5.0 UNDERGROUND STORAGE TANKS (USTS) & ABOVEGROUND STORAGE TANKS (ASTS)

 

  5-1. Are underground storage tanks (USTs), aboveground storage tanks (ASTs),
or associated pipelines used for the storage of petroleum products, chemicals,
or liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?    ☐  Yes    ☐  No

NOTE: If you will have your own diesel emergency power generator, then you will
have at least one AST! [NOTE: If a backup generator services multiple tenants,
then the landlord usually handles the permits.]

If NO, skip to section 6.0. If YES, please describe capacity, contents, age,
type of the USTs or ASTs, as well any associated leak detection/spill prevention
measures. Please attach additional pages if necessary.

 

    UST or    

    AST    

       Capacity      
    (gallons)                      Contents                     Year    
    Installed            Type (Steel, Fiberglass, etc.)       
  Associated Leak Detection /    
   Spill Prevention Measures*                                                   
                                                                     

 

*NOTE:   The following are examples of leak detection / spill prevention
measures: integrity testing, inventory reconciliation, leak detection system,
overfill spill protection, secondary containment, cathodic protection.

 

  5-2. Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

 

  5-3. Is the UST/AST registered and permitted with the appropriate regulatory
agencies?    ☐  Yes    ☐  No, not yet

If YES, please attach a copy of the required permit(s). See Section 7-1 for the
oversight agencies that issue permits, with the exception of those for diesel
emergency power generators which are permitted by the local Air Quality District
(Bay Area Air Quality Management District = BAAQMD; or San Diego Air Pollution
Control District = San Diego APCD).

 

  5-4. If this Questionnaire is being completed for a lease renewal, and if any
of the USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

                                                                 
                                         
                                         
                                                 

 

                                                                 
                                         
                                         
                                               

 

  

EXHIBIT E

-4-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

  5-5. If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been removed from the Property?

☐  Yes    ☐  No

If YES, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

  5-6. For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes?

☐  Yes    ☐  No

For new tenants, are installations of this type required for the planned
operations?    ☐  Yes    ☐  No

If YES to either question in this section 5-6, please describe.

 

                                                                 
                                         
                                         
                                               

 

                                                                 
                                         
                                         
                                               

 

                                                                 
                                         
                                         
                                               

 

6.0 ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

7.0 OTHER REGULATORY PERMITS/REQUIREMENTS

 

  7-1. Does the operation have or require an industrial wastewater permit to
discharge into the local National Pollutant Discharge Elimination System
(NPDES)? [Example: This applies when wastewater from equipment cleaning is
routed through a pH neutralization system prior to discharge into the sanitary
or lab sewer for certain pharmaceutical manufacturing wastewater; etc.] Permits
are obtained from the regional sanitation district that is treating wastewater.

☐  Yes    ☐  No  ☐, but one will be prepared and submitted to the Landlord
property management company.

If so, please attach a copy of this permit or provide it later when it has been
prepared.

 

  7-2. Has a Hazardous Materials Business Plan (HMBP) been developed for the
site and submitted via the State of California Electronic Reporting System
(CERS)? [NOTE: The trigger limits for having to do this are ³ 200 cubic feet if
any one type of compressed gas(except for carbon dioxide and inert simple
asphyxiant gases, which have a higher trigger limit of ³ 1,000 cubic feet); ³ 55
gallons if any one type of hazardous chemical liquid; and ³500 pounds of any one
type of hazardous chemical solid. So a full-sixe gas cylinder and a 260-liter of
liquid nitrogen are triggers! Don’t forget the diesel fuel in a backup emergency
generator if the diesel tank size is ³ 55 gallons and it is permitted under the
tenant (rather than under the landlord).]

NOTE: Each local Certified Unified Program Agency (CUPA) in California governs
the HMBP process so start there. Examples: the CUPA for cities in San Mateo
County is the County Environmental Health Department; the CUPA for the City of
Hayward, CA is the Hayward Fire Department; the CUPA for Mountain View is the
Mountain View Fire Department; and, the CUPA for San Diego is the County of San
Diego Hazardous Materials Division (HMD),

☐  Yes    ☐  No, not required.    ☐  No, but one will be prepared and submitted,
and a copy will be provided to the landlord property management company.

 

  

EXHIBIT E

-5-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

If one has been completed, please attach a copy. Continue to provide updated
versions as they are completed. This is a legal requirement in that State law
requires that the owner/operator of a business located on leased or rented real
property shall notify, in writing, the owner of the property that the business
is subject to and is in compliance with the Hazardous Materials Business Plan
requirements (Health and Safety Code Chapter 6.95 Section 25505.1).

 

  7-3. NOTE: Please be advised that if you are involved in any tenant
improvements that require a construction permit, you will be asked to provide
the local city with a Hazardous Materials Inventory Statement (HMIS) to ensure
that your hazardous chemicals fall within the applicable Fire Code fire control
area limits for the applicable construction occupancy of the particular
building. The HMIS will include much of the information listed in Section 2-2.
Neither the landlord nor the landlord’s property management company expressly
warrants that the inventory provided in Section 2-2 will necessarily meet the
applicable California Fire Code fire control area limits for building occupancy,
especially in shared tenant occupancy situations. It is the responsibility of
the tenant to ensure that a facility and site can legally handle the intended
operations and hazardous materials desired/ needed for its operations, but the
landlord is happy to assist in this determination when possible.

CERTIFICATION

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

 

Signature:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

Telephone:

 

 

 

  

EXHIBIT E

-6-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT F

TENANT’S PROPERTY

The following items, to the extent (i) not purchased with the Tenant Improvement
Allowance or Additional Improvement Allowance, and (ii) not tied into the Base
Building systems, shall be deemed “Tenant’s Property”:

 

  1. All moveable furniture and equipment that is not “built-in”.

 

  2. Moveable lab casework (other than “built-in” lab casework), including
moveable lab benches.

 

  3. Servers, server racks and back-up batteries.

 

  4. Furniture.

 

  5. Portable fume hoods.

 

  6. Biosafety cabinets.

 

  7. Moveable glass washes.

 

  8. Moveable laboratory equipment.

 

  9. Moveable vivarium equipment.

 

  

EXHIBIT F

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AGREEMENT FOR ADDITIONAL MONTHLY BASE RENT

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
            , 2017, by and between HCP OYSTER POINT III LLC, a Delaware limited
partner (“Landlord”), and GLOBAL BLOOD THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A.    Landlord and Tenant are parties to that certain Lease dated February     ,
2017, (the “Lease”), pursuant to which Tenant leases the second floor (the
“Premises”) containing approximately 67,185 rentable square feet of space in the
building located at 171 Oyster Point Boulevard, South San Francisco, California
(the “Building”).

B.    Landlord and Tenant desire to amend the Lease on the terms and conditions
set forth in this Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Amendment.

2.    Additional TI Allowance. Pursuant to the terms of Section 4 of the Tenant
Work Letter attached to the Lease as Exhibit B, Tenant was entitled to an
Additional TI Allowance of up to $1,679,625.00 (the “Additional TI Allowance”).
Notwithstanding any provision to the contrary contained in the Lease, Landlord
and Tenant hereby acknowledge and agree that Tenant has utilized
                     and     /100 Dollars ($        .    ) of the Additional TI
Allowance (the “Utilized Additional TI Allowance”).

4.    Additional Monthly Base Rent. As a result of Tenant’s use of the Utilized
Additional TI Allowance, Tenant is required to pay Additional Monthly Base Rent
calculated as provided in Section 4 of the Tenant Work Letter, which Additional
Monthly Base Rent shall be equal to $         per month, payable on or before
the first (1st) day of each month commencing as of                     , and
continuing through the expiration of the initial Lease Term.

5.    No Further Modification. Except as specifically set forth in this
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

LANDLORD:     TENANT: HCP OYSTER POINT III LLC, a Delaware limited    

GLOBAL BLOOD THERAPEUTICS, INC.,

a Delaware corporation

liability company     By:   HCP-Pointe Grand, Incorporated     By:  
                                                                               
                              

 

  

EXHIBIT G

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

  its general partner                   Name:  
                                                                               
          By:  

 

              Jonathan M. Bergschneider       Its:  
                                                                               
            Senior Managing Director                   By:  

 

            Name:                                        
                                                            Its:  
                                                                               
       

 

  

EXHIBIT G

-2-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF                    

DATE:            , 2017

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

BENEFICIARY:

HCP OYSTER POINT III LLC

C/O HCP, INC.

1920 MAIN STREET, SUITE 1200

IRVINE, CA 92614

APPLICANT:

GLOBAL BLOOD THERAPEUTICS, INC.

400 JAMIE COURT, SUITE 101

SOUTH SAN FRANCISCO, CA 94080

ATTN: CHIEF LEGAL OFFICER

AMOUNT:    US$905,930.90 (NINE HUNDRED FIVE THOUSAND NINE HUNDRED THIRTY AND
90/100 U.S. DOLLARS)

EXPIRATION DATE:             , 2018 [ONE YEAR FROM LC ISSUE DATE]

LOCATION:    SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.SVBSF     IN
YOUR FAVOR FOR THE ACCOUNT OF GLOBAL BLOOD THERAPEUTICS, INC., UP TO THE
AGGREGATE AMOUNT OF US$905,930.90 (NINE HUNDRED FIVE THOUSAND NINE HUNDRED
THIRTY AND 90/100 U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON
            , 2018 [ONE YEAR FROM LC ISSUE DATE] AVAILABLE BY PAYMENT UPON
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON SILICON VALLEY BANK WHEN
ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1. THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S),
IF ANY.

2. BENEFICIARY’S DATED AND SIGNED STATEMENT STATING THE FOLLOWING: “THE
UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT UNDER THE LEASE TO DRAW DOWN THE AMOUNT OF USD                    [INSERT
DRAW AMOUNT] IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN OFFICE LEASE DATED
                     [INSERT LEASE DATE], AS AMENDED (COLLECTIVELY, THE
“LEASE”), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY
RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR THE
TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS
DRAWING.”

 

  

EXHIBIT H

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
SILICON VALLEY BANK’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
SVBSF              AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN
AT LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. SVBSF          AS THE RESULT OF THE FILING
OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED              [INSERT
LEASE DATE], AS AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. SVBSF              AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED
                     [INSERT LEASE DATE], AS AMENDED (COLLECTIVELY, THE
“LEASE”), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. SVBSF              AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED
                     [INSERT LEASE DATE], AS AMENDED, UNDER SECTION 365 OF THE
U.S. BANKRUPTCY CODE.”

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT’S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY OVERNIGHT COURIER SERVICE (SUCH AS UPS
OR FEDEX ) THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE.
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE OF WHICH WE HAVE ACKNOWLEDGED. IN
NO EVENT, AND WITHOUT FURTHER NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE
BE EXTENDED BEYOND A FINAL EXPIRATION DATE OF FEBRUARY 29, 2028.

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE ONLY UP TO THE
THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE (“TRANSFEREE”),
ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH ALL APPLICABLE
U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH
OUR

 

  

EXHIBIT H

-2-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR CUSTOMARY TRANSFER
FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT BENEFICIARY MAY,
BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF APPLICANT, AND
SEEK REIMBURSEMENT THEREOF FROM APPLICANT). IN CASE OF ANY TRANSFER UNDER THIS
LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY’S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE’S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ‘‘DRAWN
UNDER SILICON VALLEY BANK STANDBY LETTER OF CREDIT NO.SVBSF             .”

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO 11:00 AM CALIFORNIA TIME, ON A
BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK UNDER THIS LETTER OF CREDIT
AFTER 11:00 AM CALIFORNIA TIME, ON A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS
CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE
INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE
SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF CREDIT, “BUSINESS DAY”
SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO
CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL EVER FALL ON A DAY
WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL AUTOMATICALLY BE
EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. SHOULD BENEFICIARY WISH TO MAKE PRESENTATIONS
UNDER THIS LETTER OF CREDIT ENTIRELY BY FACSIMILE TRANSMISSION IT NEED NOT
TRANSMIT THIS LETTER OF CREDIT AND AMENDMENT(S), IF ANY. PRESENTATION BY
FACSIMILE TRANSMISSION SHALL BE BY TRANSMISSION OF THE ABOVE REQUIRED SIGHT
DRAFT DRAWN ON US TOGETHER WITH BENEFICIARY’S SIGNED STATEMENT AS PROVIDED ABOVE
TO OUR FACSIMILE NUMBER: (408) 496-2418 OR (408) 969-6510; ATTENTION: STANDBY
LETTER OF CREDIT NEGOTIATION SECTION, WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER : (408) 654-6274
OR (408) 654-7716 OR (408) 654-3035, OR TO SUCH OTHER FACSIMILE OR TELEPHONE
NUMBERS, AS TO WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE
APPLICABLE SUCH NUMBER. WE AGREE TO NOTIFY YOU IN WRITING, BY OVERNIGHT COURIER
SERVICE SUCH AS UPS OR FEDEX, OF ANY CHANGE IN SUCH DIRECTION. ANY FACSIMILE
PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE
ORIGINAL OF SUCH SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR
DELIVERY ON THE NEXT BUSINESS DAY, TO SILICON VALLEY BANK AT THE APPLICABLE
ADDRESS FOR PRESENTMENT PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE,. PROVIDED,
HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF PRESENTATION
BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS. IN ADDITION, ABSENCE OF
THE AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW
REQUEST.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT: SILICON VALLEY BANK, 3003
TASMAN DRIVE, MAIL SORT HF210, SANTA CLARA, CALIFORNIA 95054, ATTENTION: GLOBAL
TRADE FINANCE - STANDBY LETTER OF CREDIT DEPARTMENT, ON OR BEFORE THE PRESENT
EXPIRATION DATE OF THIS CREDIT.

 

  

EXHIBIT H

-3-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. SVBSF                     
IS LOST, STOLEN OR DESTROYED, WE WILL ISSUE YOU A “CERTIFIED TRUE COPY” OF THIS
STANDBY LETTER OF CREDIT NO. SVBSF                      UPON OUR RECEIPT OF YOUR
INDEMNITY LETTER TO SILICON VALLEY BANK WHICH WILL BE SENT TO YOU UPON OUR
RECEIPT OF YOUR WRITTEN REQUEST THAT THIS STANDBY LETTER OF CREDIT NO. SVBSF
                     IS LOST, STOLEN, OR DESTROYED. IF THE ORIGINAL OF THIS
STANDBY LETTER OF CREDIT NO. SVBSF                      IS MUTILATED, WE WILL
ISSUE YOU A REPLACEMENT STANDBY LETTER OF CREDIT WITH THE SAME NUMBER, DATE AND
TERMS AS THE ORIGINAL UPON OUR RECEIPT OF THE MUTILATED STANDBY LETTER OF
CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE “INTERNATIONAL STANDBY PRACTICES” (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

SILICON VALLEY BANK

     

            [BANK USE]                    

               [BANK USE]                       

AUTHORIZED SIGNATURE

   AUTHORIZED SIGNATURE   

EXHIBIT “A”

 

        DATE:                         REF. NO.                              AT
SIGHT OF THIS DRAFT              PAY TO THE ORDER OF                 
                                                  
US$                                                               
    USDOLLARS                                                       
                                         
                                                 

                                                                    
                                         
                                                             

 

    DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY    

 

 

  

EXHIBIT H

-4-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

 

    LETTER OF CREDIT NUMBER NO.                                         

     DATED                                     

    TO: SILICON VALLEY BANK

      

    3003 TASMAN DRIVE

                                                                               

    SANTA CLARA, CA 95054

    

(BENEFICIARY’S NAME)

                                       
                                                    

Authorized Signature

 

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AT 408-654-6274 OR 408-654-7716 OR 408-654-3035

EXHIBIT “B”

DATE:

 

 

TO:  SILICON VALLEY BANK

  

3003 TASMAN DRIVE

  

RE:  IRREVOCABLE STANDBY LETTER OF CREDIT

SANTA CLARA, CA 95054

  

NO.                      ISSUED BY

ATTN:INTERNATIONAL DIVISION.

  

SILICON VALLEY BANK, SANTA CLARA

    STANDBY LETTERS OF CREDIT

  

L/C AMOUNT:

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY

 

  

EXHIBIT H

-5-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS, WHETHER INCREASES OR
EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR HEREAFTER MADE. ALL
AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE WITHOUT NECESSITY OF ANY
CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,         SIGNATURE AUTHENTICATED  

                                                                    
             

(BENEFICIARY’S NAME)

   The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

                                                                    
             

(SIGNATURE OF BENEFICIARY)

  

 

   (Name of Bank)  

                                                                    
             

(NAME AND TITLE)

  

 

   (Address of Bank)     

 

   (City, State, ZIP Code)     

 

   (Authorized Name and Title)     

 

   (Authorized Signature)     

 

  

(Telephone number)

 

 

  

EXHIBIT H

-6-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT I

LOCATION OF TENANT’S SIGNAGE

 

LOGO [g3613909.jpg]

 

  

EXHIBIT I

-1-

  

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LEASE

THE COVE AT OYSTER POINT

HCP OYSTER POINT III LLC,

a Delaware limited liability company

as Landlord,

and

GLOBAL BLOOD THERAPEUTICS, INC.,

a Delaware corporation,

as Tenant.

 

     

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

     4  

2.

 

LEASE TERM; OPTION TERM

     5  

3.

 

BASE RENT

     8  

4.

 

ADDITIONAL RENT

     8  

5.

 

USE OF PREMISES

     13  

6.

 

SERVICES AND UTILITIES

     18  

7.

 

REPAIRS

     20  

8.

 

ADDITIONS AND ALTERATIONS

     21  

9.

 

COVENANT AGAINST LIENS

     22  

10.

 

INSURANCE

     22  

11.

 

DAMAGE AND DESTRUCTION

     25  

12.

 

NONWAIVER

     26  

13.

 

CONDEMNATION

     26  

14.

 

ASSIGNMENT AND SUBLETTING

     27  

15.

 

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

     30  

16.

 

HOLDING OVER

     31  

17.

 

ESTOPPEL CERTIFICATES

     31  

18.

 

SUBORDINATION

     31  

19.

 

DEFAULTS; REMEDIES

     32  

20.

 

COVENANT OF QUIET ENJOYMENT

     33  

21.

 

LETTER OF CREDIT

     33  

22.

 

COMMUNICATIONS AND COMPUTER LINE

     37  

23.

 

SIGNS

     37  

24.

 

COMPLIANCE WITH LAW

     37  

25.

 

LATE CHARGES

     38  

26.

 

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     38  

27.

 

ENTRY BY LANDLORD

     39  

28.

 

TENANT PARKING

     39  

29.

 

MISCELLANEOUS PROVISIONS

     39  

 

EXHIBITS

A

  

OUTLINE OF PREMISES

B

  

TENANT WORK LETTER

C

  

FORM OF NOTICE OF LEASE TERM DATES

D

  

FORM OF TENANT’S ESTOPPEL CERTIFICATE

E

  

ENVIRONMENTAL QUESTIONNAIRE

F

  

TENANT’S PROPERTY

G

  

FORM OF AMENDMENT FOR ADDITIONAL MONTHLY BASE RENT

H

  

FORM OF LETTER OF CREDIT

I

  

LOCATION OF TENANT’S SIGNAGE

 

  (i)   

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

INDEX

 

     Page(s)  

Accountant

     13  

Advocate Arbitrators

     7  

Alterations

     21  

Base Building

     20  

Base Rent

     8  

Brokers

     43  

Building

     4  

Building Systems

     20  

Common Areas

     4  

Comparable Buildings

     6  

Contemplated Effective Date

     28  

Contemplated Transfer Space

     28  

Direct Expenses

     8  

Disputed Amounts

     40  

Energy Disclosure Information

     19  

Energy Disclosure Requirements

     19  

Estimate

     12  

Estimate Statement

     12  

Estimated Direct Expenses

     12  

Excepted Matters

     43  

Expense Year

     8  

Force Majeure

     41  

Generator

     19  

Intention to Transfer Notice

     28  

Landlord

     1  

Landlord Parties

     22  

Landlord Repair Obligations

     20  

L-C

     33  

L-C Amount

     33  

Lease

     1  

Lease Commencement Date

     5  

Lease Expiration Date

     5  

Lease Term

     5  

Lease Year

     5  

Lines

     36  

Mail

     41  

Net Worth

     29  

Neutral Arbitrator

     7  

Nine Month Period

     28  

Notices

     41  

Objectionable Name

     37  

Operating Expenses

     8  

Option Conditions

     6  

Option Rent

     6  

Option Term

     6  

Outside Agreement Date

     7  

Premises

     4  

Project,

     4  

Sign Specifications

     36  

Statement

     12  

 

  (ii)   

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

     Page(s)  

Subject Space

     27  

Summary

     1  

Tax Expenses

     11  

Tenant

     1  

Tenant Energy Use Disclosure

     19  

Tenant Signage

     36  

Tenant Work Letter

     4  

Tenant’s Accountant

     13  

Tenant’s Repair Obligations

     19  

Tenant’s Share

     11  

Transfer Notice

     27  

Transfer Premium

     27  

Transferee

     27  

 

  (iii)   

HCP, INC.

[The Cove at Oyster Point]

[Global Blood Therapeutics, Inc.]